Exhibit 10.13

TERM LOAN SECURITY AGREEMENT

TERM LOAN SECURITY AGREEMENT, dated as of August 4, 2014, among TRIBUNE
PUBLISHING COMPANY, a Delaware corporation (as further defined in Section 1(c),
the “Borrower”), each of the Subsidiaries of the Borrower party hereto from time
to time and JPMORGAN CHASE BANK, N.A., as collateral agent for the Term Loan
Secured Parties (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, (1) the Borrower has entered into a Term Loan Credit Agreement, dated
as of the date hereof (as the same may be amended, supplemented, waived or
otherwise modified from time to time, the “Term Loan Credit Agreement”), with
the lenders from time to time party thereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent and Collateral Agent pursuant to which the
Lenders have severally agreed to make loans to the Borrower upon the terms and
subject to the conditions set forth therein, (2) one or more Hedge Banks may
from time to time enter into Secured Hedge Agreements with any Loan Party and
(3) one or more Cash Management Banks may from time to time provide cash
management services pursuant to Secured Cash Management Agreements to any Loan
Party (clauses (1), (2), and (3), collectively, the “Extensions of Credit”);

WHEREAS, pursuant to the Term Loan Pledge Agreement, dated as of the date hereof
(as the same may be amended, supplemented, waived or otherwise modified from
time to time, the “Term Loan Pledge Agreement”) the Grantors have pledged
certain Collateral for the benefit of the Term Loan Secured Parties;

WHEREAS, pursuant to the Term Loan Guaranty, dated as of the date hereof (as the
same may be amended, supplemented, waived or otherwise modified from time to
time, the “Term Loan Guaranty”), the Guarantors (as defined therein) have agreed
to guarantee, for the benefit of the Term Loan Secured Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Grantors in connection
with the operation of their respective businesses;

WHEREAS, it is a condition precedent to the obligations of the Lenders to make
their respective Extensions of Credit to the Borrower under the Term Loan Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Collateral Agent, for the ratable benefit of the Term Loan Secured Parties;



--------------------------------------------------------------------------------

WHEREAS, the Grantors acknowledge that they will derive substantial direct and
indirect benefit from the Extensions of Credit and have agreed to secure their
obligations with respect thereto pursuant to this Agreement on the terms set
forth herein;

WHEREAS, pursuant to the ABL Credit Agreement, dated as of the date hereof,
among the Borrower, certain Domestic Subsidiaries of the Borrower (collectively,
the “ABL Borrowers”), Bank of America, N.A. as administrative agent, as
collateral agent (in such capacity, the “ABL Agent”), swingline lender and
letter of credit issuer and the other parties thereto, the lenders party thereto
have severally agreed to make extensions of credit to the ABL Borrowers upon the
terms and subject to the conditions set forth therein;

WHEREAS, pursuant to the ABL Guaranty, dated as of the date hereof, certain
Domestic Subsidiaries of the Borrower agreed to guarantee for the benefit of the
ABL Secured Parties the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations (as defined therein);

WHEREAS, pursuant to the ABL Pledge Agreement, dated as of the date hereof, the
Borrower and certain Domestic Subsidiaries of the Borrower have pledged certain
Collateral for the benefit of the ABL Secured Parties;

WHEREAS, pursuant to the ABL Security Agreement, dated as of the date hereof (as
the same may be amended, supplemented, waived or otherwise modified from time to
time, the “ABL Security Agreement”), the ABL Borrowers and certain other
Domestic Subsidiaries of the Borrower have granted a first priority Lien to the
ABL Agent for the benefit of the ABL Secured Parties on the ABL Priority
Collateral and a second priority Lien for the benefit of the ABL Secured Parties
on the Term Loan Priority Collateral (subject in each case to liens permitted
under the ABL Facility Agreement);

WHEREAS, the Collateral Agent and the ABL Agent have entered into an
Intercreditor Agreement, acknowledged by the Grantors, dated as of the date
hereof (as the same may be amended, supplemented, waived or otherwise modified
from time to time, the “ABL/Term Loan Intercreditor Agreement”); and

WHEREAS, the Collateral Agent and one or more Additional Agents may in the
future enter into a Junior Lien Intercreditor Agreement substantially in the
form attached to the Term Credit Loan Credit Agreement as Exhibit L-2, and
acknowledged by the Grantors (as the same may be amended, supplemented, waived
or otherwise modified from time to time, the “Junior Lien Intercreditor
Agreement”), and one or more Other Intercreditor Agreements or Intercreditor
Agreement Supplements.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged and



--------------------------------------------------------------------------------

to induce the Agents and the Lenders to enter into the Term Loan Credit
Agreement and to induce the Lenders to make their Extensions of Credit to the
Borrower under the Term Loan Credit Agreement, to induce one or more Hedge Banks
to enter into Secured Hedge Agreements with any Loan Party and to induce one or
more Cash Management Banks to provide cash management services pursuant to
Secured Cash Management Agreements to any Loan Party, the Grantors hereby agree
with the Collateral Agent, for the benefit of the Term Loan Secured Parties, as
follows:

 

  1. Defined Terms.

(a) (i) Unless otherwise defined herein, terms defined in the Term Loan Credit
Agreement and used herein (including terms used in the preamble and the
recitals) shall have the meanings given to them in the Term Loan Credit
Agreement and (ii) all terms defined in the Uniform Commercial Code from time to
time in effect in the State of New York (the “UCC”) and not defined herein or in
the Term Loan Credit Agreement shall have the meanings specified therein (and if
defined in more than one article of the UCC, shall have the meaning specified in
Article 9 thereof).

(b) The rules of construction and other interpretive provisions specified in
Sections 1.02, 1.05, 1.06 and 1.07 of the Term Loan Credit Agreement shall apply
to this Agreement, including terms defined in the preamble and recitals hereto.

(c) The following terms shall have the following meanings:

“ABL Agent” shall have the meaning assigned to such term in the recitals hereto.

“ABL Borrowers” shall have the meaning assigned to such term in the recitals
hereto.

“ABL Collateral Representative” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“ABL Facility Agreement” shall have the meaning assigned to such term in the
Term Loan Credit Agreement.

“ABL Facility Documents” shall have the meaning assigned to such term in the
Term Loan Credit Agreement.

“ABL Obligations” shall have the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.



--------------------------------------------------------------------------------

“ABL Secured Parties” means the “Secured Parties” as such term is defined in the
ABL Facility Agreement.

“ABL Security Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“ABL/Term Loan Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals hereto.

“Additional ABL Agent” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional ABL Collateral Documents” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Additional ABL Obligations” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional Agent” shall have the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“Additional Term Agent” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional Term Collateral Documents” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Additional Term Obligations” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“Additional Term Secured Parties” shall have the meaning assigned to such term
in the ABL/Term Loan Intercreditor Agreement.

“After-Acquired Intellectual Property Collateral” shall have the meaning
assigned to such term in Section 4.01(c).

“Agreement” shall mean this Term Loan Security Agreement, as amended,
supplemented, waived or otherwise modified from time to time.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.
In the event the Borrower consummates any merger, amalgamation or consolidation
in accordance with Section 7.04 of the Term Loan Credit Agreement, the surviving
Person in such merger, amalgamation or consolidation shall be deemed to be the
“Borrower” for all purposes of this Agreement.



--------------------------------------------------------------------------------

“Collateral” shall have the meaning assigned to such term in Section 2(a).

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.01.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Representative” shall mean (i) with respect to the Term Loan
Priority Collateral, the Term Loan Collateral Representative and, with respect
to the ABL Priority Collateral, the ABL Collateral Representative, (ii) if the
Junior Lien Intercreditor Agreement is executed, the Senior Priority
Representative (as defined therein) and (iii) if any Other Intercreditor
Agreement is executed, the Person acting as representative for the Collateral
Agent and the Secured Parties thereunder for the applicable purpose contemplated
by this Agreement.

“Commercial Tort Action” shall mean any action, with respect to any Person other
than the Grantors, that is commenced by a Grantor in the courts of the United
States of America, any state or territory thereof or any political subdivision
of any such state or territory, in which any Grantor seeks damages arising out
of torts committed against it that would reasonably be expected to result in a
damage award to it exceeding $5,000,000.

“Copyrights” shall mean all (a) copyright rights in any work subject to the
copyright laws of the United States, whether registered or unregistered and
whether published or unpublished, including copyrights in computer software and
the content thereof, and internet web sites and the content thereof, (b) all
derivative works, renewals, extensions, reversions or restorations associated
with such copyrights, now or hereafter provided by law, regardless of the
tangible medium of fixation, (c) registrations, recordings and applications for
registration of any such copyright rights in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, and (d) rights to obtain
all renewals thereof.

“Deposit Account” shall mean any “deposit account” as such term is defined in
the UCC (as in effect on the date hereof), now or hereafter maintained by any
Grantor.

“Deposit Account Control Agreement” means, with respect to any Deposit Account
of any Grantor, a Deposit Account Control Agreement in form and substance
reasonably satisfactory to the Collateral Agent, among such Grantor, the
Collateral Agent and the relevant Depositary Bank.

“Discharge of ABL Obligations” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.



--------------------------------------------------------------------------------

“Discharge of Additional ABL Obligations” shall have the meaning assigned to
such term in the ABL/Term Loan Intercreditor Agreement.

“Discharge of Additional Term Obligations” shall have the meaning assigned to
such term in the ABL/Term Loan Intercreditor Agreement.

“Discharge of Term Loan Obligations” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Excluded Equity Interests” shall mean (i) Equity Interests to the extent the
grant of a security interest is prohibited by Law or requires a consent not
obtained of any Governmental Authority pursuant to such Law; (ii) Equity
Interests in any Person, other than wholly owned Restricted Subsidiaries;
(iii) Equity Interests to the extent a security interest in such assets would
result in material adverse tax consequences (including as a result of the
operation of Section 956 of the Code or any similar Law in any applicable
jurisdiction) as reasonably determined by the Borrower in writing in
consultation with the Collateral Agent; (iv) Equity Interests as to which the
Collateral Agent and the Borrower reasonably agree in writing that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby;
(v) in excess of 65% of the Equity Interests of (A) any Foreign Subsidiaries or
(B) any FSHCO; and (vi) Equity Interests of (A) any Subsidiary of a Foreign
Subsidiary, (C) any Immaterial Subsidiary, (D) any Unrestricted Subsidiary,
(E) any entity set forth in clause (b), (d), (e), (m) or (p) of the definition
of Excluded Subsidiary and (F) any Equity Interests or other securities of a
Subsidiary to the extent that the pledge of or grant of any lien on such Equity
Interests or other securities for the benefit of any holders of any securities
would result in the Borrower or any of the Restricted Subsidiaries being
required to file separate financial statements for the issuer of such capital
stock or securities with the Securities and Exchange Commission (or another
governmental authority) pursuant to either Rule 3-10 or 3-16 of Regulation S-X
under the Securities Act, or any other law, rule or regulation as in effect from
time to time, but only to the extent necessary to not be subject to such
requirement.

“Excluded Property” shall mean (a) any property included in the definition of
“Collateral” in the Term Loan Pledge Agreement, (b) any Excluded Equity
Interest, (c) any fee-owned real property with a value of less than $10,000,000
and all leasehold interests (including requirements to deliver landlord lien
waivers, estoppels and collateral access letters), in each case including
fixtures related thereto, (d) motor vehicles and other assets subject to
certificates of title, Letter of Credit Rights with a value of less than
$5,000,000, Letter of Credit Rights to the extent any Grantor is required by
applicable law to apply the proceeds of such a drawing of such letter of credit
for a specified purpose and Commercial Tort Claims with a value of less than
$5,000,000, (e) any asset or property to the extent the grant of a security
interest is prohibited by Law or requires a consent not obtained of any
Governmental Authority pursuant to such Law, (f) assets to the extent a security
interest in such assets would result in material adverse tax



--------------------------------------------------------------------------------

consequences (including as a result of the operation of Section 956 of the Code
or any similar Law in any applicable jurisdiction) as reasonably determined by
the Borrower in writing in consultation with the Collateral Agent, (g) any
lease, license or other agreement or Contractual Obligation or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or Contractual Obligation or purchase money
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or a wholly owned Subsidiary) after giving effect to
the applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction other than Proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code of any applicable jurisdiction notwithstanding such prohibition, (h) those
assets as to which the Collateral Agent and the Borrower reasonably agree in
writing that the cost of obtaining such a security interest or perfection
thereof are excessive in relation to the benefit to the Lenders of the security
to be afforded thereby, (i) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code of any applicable jurisdiction,
(j) “intent-to-use” trademark or service mark applications for which an
amendment to allege use or statement of use has not been filed under 15 U.S.C.
§1051(c) or 15 U.S.C. §1051(d), respectively, or, if filed, has not been deemed
in accordance with 15 U.S.C. §1051(a) or examined and accepted, respectively, by
the United States Patent and Trademark Office to the extent that the grant of
the security interest therein prior to such time would result in the invalidity
or unenforceability of any such application or resulting registration, (k) any
L/C Collateral, (l) any intellectual property rights arising under the laws of
any jurisdiction other than the United States or any state thereof, (m) any
commercial tort claims held by or assigned to the Litigation Trust (as defined
in the Plan of Reorganization), (n) Excluded Deposit/Securities Accounts (o) any
aircraft, airframes, aircraft engines, helicopters or rolling stock, or any
other equipment or assets constituting a part thereof, (p) margin stock (within
the meaning of Regulation U issued by the FRB), and (q) any property that would
otherwise constitute ABL Priority Collateral but is Excluded Property (as such
term is defined in the ABL Security Agreement); provided that prior to the
Discharge of ABL Obligations, no asset that would be Excluded Property pursuant
to the foregoing clauses (a) through (q) shall be Excluded Property if it has
been granted to secure the ABL Facility Obligations and, for the avoidance of
doubt, is not an “excluded” asset under the ABL Facility Documents.

“Exclusive IP Agreements” shall have the meaning assigned to such term in
Section 3.02(a).

“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.



--------------------------------------------------------------------------------

“Grantor” shall mean each Subsidiary Grantor and the Borrower in their
individual capacities, and collectively the “Grantors”.

“Guaranteed Obligations” shall have the meaning assigned to such term in the
Guaranty. Notwithstanding anything to the contrary contained in this Agreement
or any provision of the Term Loan Credit Agreement or any other Loan Document,
the Guaranteed Obligations of any Grantor shall not extend to or include any
Excluded Swap Obligation (as defined in the Guaranty).

“Guaranty” shall have the meaning assigned to such term in the recitals hereto.

“Intellectual Property” shall mean the Trade Secrets, Copyrights, Patents,
Trademarks and the IP Agreements, all rights therein, and all rights to sue at
law or in equity for any past, present, or future infringement,
misappropriation, violation, misuse or other impairment thereof, including the
right to receive injunctive relief and all Proceeds and damages therefrom.

“Intellectual Property Collateral” shall mean the Collateral constituting
Intellectual Property, including the Intellectual Property set forth in Schedule
3.02(a)(i) and Schedule 3.02(a)(ii) hereto.

“Intellectual Property Security Agreements” shall have the meaning assigned to
such term in Section 4.01(c).

“Intercreditor Agreements” shall mean, (a) the ABL/Term Loan Intercreditor
Agreement, (b) any Junior Lien Intercreditor Agreement and (c) any Other
Intercreditor Agreement that may be entered into in the future by the Collateral
Agent and one or more Additional Agents and acknowledged by the Borrower and the
other Grantors (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (upon and during the effectiveness
thereof)).

“IP Agreements” shall mean any and all written United States agreements, now or
hereafter in effect, relating to the license, development, use, manufacture,
distribution, sale or disclosure of any Copyrights, Patents, Trademarks, Trade
Secrets or other Intellectual Property to which any Grantor, now or hereafter,
is a party.

“Junior Lien Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals hereto.

“L/C Collateral” shall have the meaning assigned to such term in the Term Loan
Credit Agreement.

“Lenders” shall have the meaning assigned to such term in the recitals hereto.

“Loan Parties” shall mean the Borrower and the Subsidiary Grantors.



--------------------------------------------------------------------------------

“Material Newspapers” means the daily newspaper publications for the following:
Chicago Tribune, Los Angeles Times, Sun Sentinel and Baltimore Sun.

“Patents” shall mean (a) all letters patent of the United States, all
registrations, recordings and extensions thereof, and all applications for
letters patent of the United States, including patent registrations, statutory
invention registrations, utility models, recordings and pending applications in
the United States Patent and Trademark Office, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and in the case of (a) and (b), all the inventions disclosed or claimed therein
and all improvements thereto, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Perfection Exceptions” shall have the meaning assigned to such term in
Section 3.03(b).

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and including, in any event, all proceeds of, and all other profits,
products, rents or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or other
realization upon, any Collateral, including all claims of the relevant Grantor
against third parties for loss of, damage to or destruction of, or for proceeds
payable under, or unearned premiums with respect to, policies of insurance in
respect of, any Collateral, and any condemnation or requisition payments with
respect to any Collateral.

“Registered Intellectual Property” shall have the meaning set forth in
Section 3.02(a).

“Release Date” shall mean the date on which the Aggregate Commitments are
terminated and all Guaranteed Obligations then due and owing are paid in full
(other than (A) contingent indemnification or other contingent obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements).

“Secured Debt Documents” shall mean, collectively, the Loan Documents, each
Secured Hedge Agreement entered into with a Hedge Bank and each Secured Cash
Management Agreement entered into with a Cash Management Bank.

“Securities Account” shall mean any “securities account,” as such term is
defined in Article 8 of the UCC (as in effect on the date hereof), now or
hereafter maintained by any Grantors.

“Securities Account Control Agreement” means, when used with respect to a
Securities Account, a securities account control agreement in form and substance
reasonably satisfactory to the Collateral Agent among the relevant Securities
Intermediary, the relevant Grantor and the Collateral Agent.



--------------------------------------------------------------------------------

“Security Interest” shall have the meaning assigned to such term in
Section 2(a).

“Subsidiary Grantor” shall mean each of the Subsidiaries of the Borrower listed
on Schedule A hereto and each other Subsidiary of the Borrower that becomes a
Grantor pursuant to Section 7.13, in each case, unless and until such time as
the respective Grantor is released from all of its obligations under this
Agreement in accordance with the terms and provisions hereof and of the Term
Loan Credit Agreement.

“Term Loan Collateral Representative” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Term Loan Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Term Loan Obligations” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Term Loan Pledge Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Term Loan Priority Collateral” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“Term Loan Secured Parties” shall mean the “Secured Parties”, as such term is
defined in the Term Loan Credit Agreement.

“Trademarks” shall mean (a) all trademarks, service marks, domain names, trade
names, corporate names, company names, business names, fictitious business
names, trade dress, logos, slogans, other source or business identifiers, now
existing or hereafter adopted or acquired, whether registered or unregistered,
in each case arising under the laws of the United States or any state thereof,
and all registrations, recordings and applications for registration filed in
connection with the foregoing, including registrations, recordings and
applications for registration in the United States Patent and Trademark Office
or any similar offices in any State of the United States and all common-law
rights related thereto, (b) all goodwill associated therewith or symbolized
thereby and (c) all extensions or renewals thereof.

“Trade Secrets” shall mean all confidential and proprietary information,
including know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, in each case arising under the laws of the United States or any state
thereof, including, without



--------------------------------------------------------------------------------

limitation, technical data, financial, marketing and business data, pricing and
cost information, business and marketing plans and customer and supplier lists
and information.

“UCC” shall have the meaning assigned to such term in Section 1(a)(ii).

“Vehicles” shall mean all railcars, cars, trucks, trailers, and other vehicles
covered by a certificate of title law of any state and all tires and other
appurtenances to any of the foregoing.

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

  2. Grant of Security Interest.

(a) Each Grantor hereby grants to the Collateral Agent for the benefit of the
Term Loan Secured Parties, a security interest in and continuing lien on (the
“Security Interest”) all of such Grantor’s right, title and interest in (subject
only to Liens permitted under the Term Loan Credit Agreement) and to all of the
following assets and properties now owned or anytime hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”) as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations of such Grantor:

(i) all Accounts;

(ii) all cash;

(iii) all Chattel Paper;

(iv) all Commercial Tort Claims with respect to which a Commercial Tort Action
was commenced described on Schedule 2(a)(iv) hereto (together with any
Commercial Tort Claims with respect to which a Commercial Tort Action was
commenced subject to a further writing provided in accordance with
Section 4.01(d));

(v) all Deposit Accounts;

(vi) all Documents;

(vii) all Equipment;

(viii) all Fixtures;



--------------------------------------------------------------------------------

(ix) all General Intangibles;

(x) all Instruments;

(xi) all Intellectual Property;

(xii) all Inventory;

(xiii) all Investment Property;

(xiv) all Letter-of-Credit Rights;

(xv) all Money;

(xvi) all Securities Accounts;

(xvii) all books and records pertaining to the Collateral; and

(xviii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to the foregoing;

provided that notwithstanding anything to the contrary contained in this
Agreement, the security interest created by this Agreement shall not extend to,
and the term “Collateral” and the other terms defining the components of the
Collateral in the foregoing clauses (i) through (xviii), and any term defined by
reference to the UCC, shall not include, any Excluded Property (it being
understood that such grant will be applicable at such time as any such property
or assets ceases to constitute Excluded Property).

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant United States jurisdiction any
initial financing statements with respect to the Collateral or any part thereof
and amendments thereto and continuations thereof that contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment or
continuation, including whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired” of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail. Each Grantor agrees to provide such information to the
Collateral Agent promptly upon request.

Each Grantor further authorizes the Collateral Agent to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office),



--------------------------------------------------------------------------------

as applicable, such documents as may be necessary or advisable for the purpose
of perfecting, confirming, continuing, enforcing, protecting or providing notice
of the Security Interests granted by such Grantor hereunder.

This Agreement secures the payment of all the respective Guaranteed Obligations
of the Grantors. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts that constitute part of the
Guaranteed Obligations, and would be owed to the Collateral Agent or the Term
Loan Secured Parties but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving any Grantor.

The Security Interests created hereby are granted as security only and shall not
subject the Collateral Agent or any other Term Loan Secured Party to, or in any
way alter or modify, any obligation or liability of any Grantor with respect to
or arising out of the Collateral.

(c) Notwithstanding anything herein to the contrary, it is the understanding of
the parties that the Liens granted pursuant to clause (a) above shall (i) with
respect to Collateral other than Collateral constituting Term Loan Priority
Collateral, (x) prior to the Discharge of ABL Obligations, be subject and
subordinate, as and to the extent provided for in the ABL/Term Loan
Intercreditor Agreement, to the Liens granted to the ABL Agent for the benefit
of the ABL Secured Parties to secure the ABL Obligations pursuant to the ABL
Security Agreement and (y) prior to the Discharge of Additional ABL Obligations,
be subject and subordinate, as and to the extent provided for in the ABL/Term
Loan Intercreditor Agreement, to the Liens granted to any Additional ABL Agent
for the benefit of the holders of the Additional ABL Obligations to secure such
Additional ABL Obligations pursuant to the Additional ABL Collateral Documents
as and to the extent provided for therein, and (ii) with respect to all
Collateral, prior to the Discharge of Additional Term Obligations, be pari passu
and equal in priority to the Liens granted to any Additional Term Agent for the
benefit of the holders of the applicable Additional Term Obligations to secure
such Additional Term Obligations pursuant to the applicable Additional Term
Collateral Documents (except, in the case of this sub-clause (ii), as may be
separately otherwise agreed between the Collateral Agent, on behalf of itself
and the Term Loan Secured Parties and any Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties, including pursuant to a Junior
Lien Intercreditor Agreement). The Collateral Agent acknowledges and agrees that
the relative priority of the Liens granted to the Collateral Agent, the
Administrative Agent, the ABL Agent and any Additional Agent shall be determined
solely pursuant to the applicable Intercreditor Agreement, and not by priority
as a matter of law or otherwise. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to the Collateral Agent
pursuant to this Agreement are subject to the provisions of the applicable
Intercreditor Agreement. In the event of any conflict between the terms of any
Intercreditor Agreement and this Agreement, the terms



--------------------------------------------------------------------------------

of such Intercreditor Agreement shall govern and control as among (i) the
Collateral Agent, the ABL Agent and any Additional Agent, in the case of the
ABL/Term Loan Intercreditor Agreement, (ii) the Collateral Agent and Additional
Term Loan Agent, in the case of the Junior Lien Intercreditor Agreement, and
(iii) the Collateral Agent and any other secured creditor (or agent therefor)
party thereto, in the case of any Other Intercreditor Agreement. In the event of
any such conflict, each Grantor may act (or omit to act) in accordance with such
Intercreditor Agreement, and shall not be in breach, violation or default of its
obligations hereunder by reason of doing so. Notwithstanding any other provision
hereof, (x) for so long as any ABL Obligations or any Additional ABL Obligations
remain outstanding, any obligation hereunder to deliver to the Collateral Agent
any Collateral constituting ABL Priority Collateral shall be satisfied by
causing such ABL Priority Collateral to be delivered to the ABL Agent or the
applicable ABL Collateral Representative, to be held in accordance with the
ABL/Term Loan Intercreditor Agreement and (y) for so long as any Additional Term
Obligations remain outstanding, any obligation hereunder to deliver to the
Collateral Agent any Collateral shall be satisfied by causing such Collateral to
be delivered to the applicable Collateral Representative to be held in
accordance with the applicable Intercreditor Agreement.

 

  3. Representations and Warranties.

Each Grantor hereby represents and warrants to the Collateral Agent and each
Term Loan Secured Party that:

3.01 Title; No Other Liens. Except for (a) the Security Interest granted to the
Collateral Agent, for the benefit of the Term Loan Secured Parties, pursuant to
this Agreement and (b) Liens permitted under the Term Loan Credit Agreement,
such Grantor owns each item of the Collateral free and clear of any and all
Liens. Each Grantor has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Agreement, in each
case (except with respect to the Borrower or any Grantor that is a Significant
Subsidiary), to the extent that any such failure would not reasonably be
expected to have a Material Adverse Effect. To the knowledge of such Grantor, no
action or proceeding seeking to limit, cancel or question the validity of such
Grantor’s ownership interest in the Collateral, that would reasonably be
expected to result in a Material Adverse Effect, is pending or threatened. Such
Grantor has not filed or consented to the filing of any (x) security agreement,
financing statement or analogous document under the Uniform Commercial Code or
any other similar Laws covering any of such Grantor’s Collateral, (y) assignment
for security in which such Grantor assigns any of such Grantor’s Collateral or
any security agreement or similar instrument covering any of such Grantor’s
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, which security agreement, financing
statement or similar instrument or assignment is still in effect or
(z) assignment for



--------------------------------------------------------------------------------

security in which such Grantor assigns any of such Grantor’s Collateral or any
security agreement or similar instrument covering any of such Grantor’s
Collateral with any foreign governmental, municipal or other governmental
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except in the case of each
of clauses (x), (y) and (z) above, such as (i) are filed in favor of (A) the
Collateral Agent for the benefit of the Term Loan Secured Parties, pursuant to
this Agreement or the other Loan Documents and (B) the ABL Agent for the benefit
of the ABL Secured Parties pursuant to the ABL Security Agreement and the other
ABL Facility Documents, (ii) are filed in respect of Liens permitted by the Term
Loan Credit Agreement or (iii) are filed in respect of Liens being terminated on
the Closing Date.

3.02 Intellectual Property.

(a) As of the date hereof, the Intellectual Property Collateral set forth on
Schedule 3.02(a)(i) hereto is a true and correct list in all material respects
of all copyright registrations with respect to Material Newspapers registered
with the United States Copyright Office on or after January 1, 2009, issued
patents, pending patent applications, federal trademark registrations and
pending federal trademark applications, in each case, in the United States
(collectively, the “Registered Intellectual Property”), owned in whole or in
part by such Grantor and indicates for each such item, as applicable, the title,
the application and/or registration number, date and jurisdiction of filing
and/or issuance and the identity of the current applicant or registered owner.
Schedule 3.02(a)(ii) hereto is a true and correct list in all material respects
of all IP Agreements pursuant to which any Grantor, as of the date hereof, is
the exclusive licensee of any registered United States Copyright, and indicates
for each such IP Agreement, the title of such IP Agreement, the date of such IP
Agreement, the parties to such IP Agreement, and the title, registration number,
date of filing and the identity of the registered owner of each registered
United States Copyright exclusively licensed to any Grantor pursuant to such IP
Agreement (collectively, the “Exclusive IP Agreements”).

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect:

(i) The Registered Intellectual Property of such Grantor is subsisting and has
not been adjudged invalid or unenforceable in whole or in part and there are no
pending or, to such Grantor’s knowledge, threatened (in writing) claims
challenging the validity or enforceability of the Registered Intellectual
Property of such Grantor, and

(ii) To such Grantor’s knowledge, no Person is engaging in any activity that
materially infringes, misappropriates or otherwise violates the Intellectual
Property Collateral of such Grantor or the Grantor’s rights in or use thereof.



--------------------------------------------------------------------------------

3.03 Perfected Security Interests.

(a) Subject to the Perfection Exceptions, the Security Interests by such Grantor
granted pursuant to this Agreement (i) will attach to each item of Collateral
owned by such Grantor on the Closing Date (or, if such Grantor first obtains
rights thereto on a later date, on such later date), (ii) will constitute valid
perfected (so long as perfection is possible under United States Law) security
interests in the Collateral of such Grantor in favor of the Collateral Agent,
for the benefit of the Term Loan Secured Parties, as collateral security for the
Guaranteed Obligations of such Grantor, upon (A) in the case of Collateral of
such Grantor in which a security interest may be perfected by filing a financing
statement under the Uniform Commercial Code of any jurisdiction, the filing of
financing statements naming such Grantor as “debtor” and the Collateral Agent as
“secured party” and describing the Collateral in the applicable filing offices,
(B) in the case of Chattel Paper to be pledged or assigned by such Grantor, the
earlier of the delivery thereof to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable (or their
respective agents appointed for the purposes of perfection), in accordance with
the applicable Intercreditor Agreement, and the filing of the financing
statements referred to in clause (A), (C) in the case of registered Copyrights,
applied for and registered Trademarks, applied for and issued Patents and
Exclusive IP Agreements included in the Intellectual Property Collateral of such
Grantor, the filing of the financing statements referred to in clause (A) and
the filing, registration and recording of fully executed agreements in the form
of the Grant of Security Interest in Copyrights, the Notice and Confirmation of
Grant of Security Interest in Patents and the Notice and Confirmation of Grant
of Security Interest in Trademarks set forth in Exhibit 2-A, 2-B and 2-C hereto
in the United States Copyright Office and the United States Patent and Trademark
Office, as applicable, (D) obtaining and maintenance of “control” (as described
in the UCC) by the Collateral Agent, the applicable Collateral Representative or
any Additional Agent, as applicable (or their respective agents appointed for
the purposes of perfection), in accordance with the applicable Intercreditor
Agreement, of all Deposit Accounts, Securities Accounts, Electronic Chattel
Paper and Letter of Credit Rights a security interest in which is perfected by
“control” (in the case of Deposit Accounts and Securities Accounts only to the
extent (i) ABL Obligations or any Additional ABL Obligations remain outstanding
and (ii) required by Sections 2.18, 2.21, 2.23 and 10.07 of the ABL Facility
Agreement) and/or (E) in the case of Commercial Tort Actions (other than such
Commercial Tort Actions listed on Schedule 2(a)(iv) on the date of this
Agreement) upon the taking of the actions required by Section 4.01(d) and the
filing of financing statements referred to in clause (A) and (iii) subject to
any applicable Intercreditor Agreement, are prior to all other Liens on the
Collateral of such Grantor other than Liens permitted by the Term Loan Credit
Agreement having priority over or being pari passu with the Collateral Agent’s
Lien by operation of law or otherwise as permitted under the Term Loan Credit
Agreement.



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein, no Grantor shall
be required to (x) enter into control agreements with respect to, or otherwise
perfect any security interest by “control” over, securities accounts, deposit
accounts, other bank accounts, cash and Cash Equivalents and accounts related to
the clearing, payment proceeding and similar operations of Borrower and its
Restricted Subsidiaries, Commercial Tort Claims and Letter of Credit Rights,
except, so long as the ABL Obligations or any Additional ABL Obligations remain
outstanding, as required by Sections 2.18, 2.21, 2.23 and 10.07 of the ABL
Facility Agreement, (y) take any action in any jurisdiction (other than the
United States of America, any state thereof and the District of Columbia) to
perfect any security interest in any Collateral (including Equity Interests of
Foreign Subsidiaries) or (z) perfect the security interest in the following
other than by the filing of a UCC financing statement: (1) Fixtures, (2) goods
included in Collateral received by any Person from any Grantor for “sale or
return” within the meaning of Section 2-326 of the Uniform Commercial Code of
the applicable jurisdiction, to the extent of claims of creditors of such
Person, and (3) uncertificated securities (clauses (x), (y) and
(z) collectively, the “Perfection Exceptions”).

(c) It is understood and agreed that the security interests created hereby shall
not prevent the Grantors from using the Collateral in the ordinary course of
their respective businesses or as otherwise not prohibited by the Term Loan
Credit Agreement.

(d) As of the date hereof, each Grantor hereby represents and warrants that it
holds no Commercial Tort Claims with respect to which a Commercial Tort Action
was commenced other than those listed in Schedule 2(a)(iv).

3.04 Accounts. As of the date hereof, no amount payable in excess of $5,000,000
to such Grantor under or in connection with any Account is evidenced by any
Instrument or Chattel Paper that has not been delivered to the Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable
(or their respective agents appointed for the purposes of perfection), in
accordance with the applicable Intercreditor Agreement, properly endorsed for
transfer, to the extent, in the case of any such Instrument, delivery is
required by the Term Loan Pledge Agreement.

3.05 Names. (a) The exact legal name of the Borrower and each Grantor, as such
name appears in its respective certificate of incorporation or any other
organizational document, is as set forth in Schedule 3.05(a). The Borrower and
each Grantor is (i) the type of entity disclosed next to its name in Schedule
3.05(a) and (ii) a registered organization except to the extent disclosed in
Schedule 3.05(a). Also set forth in Schedule 3.05(a) is the jurisdiction of
formation of the Borrower and each Grantor and, if the applicable Grantor is
organized in a jurisdiction that requires the organizational identification
number or the Federal Taxpayer Identification Number to be included in an
effective UCC-1 financing statement, the organizational identification number of
such Grantor or the Federal Taxpayer Identification Number of such Grantor, as
applicable.



--------------------------------------------------------------------------------

(b) Set forth in Schedule 3.05(b) is any other corporate or organizational names
the Borrower and each Grantor has had in the past five years, together with the
date of the relevant change.

(c) Set forth in Schedule 3.05(c) is the information required by Section 3.05(b)
for any other business or organization to which the Borrower or any Grantor
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time in the past
four months. Except as set forth in Schedule 3.05(c), no Loan Party has changed
its jurisdiction of organization at any time during the past four months.

3.06 Current Locations. The chief executive office of the Borrower and each
Grantor is located at the address set forth in Schedule 3.06 hereto.

3.07 Letter-of-Credit Rights. Set forth in Schedule 3.07 is a true and correct
list of all letters of credit issued in favor of the Borrower or any Grantor, as
beneficiary thereunder having a maximum available amount in excess of
$5,000,000.

3.08 Chattel Paper. Set forth in Schedule 3.08 is a true and correct list of all
tangible chattel paper and electronic chattel paper held by the Borrower or any
Grantor as of the Closing Date.

 

  4. Covenants.

Each Grantor hereby covenants and agrees with the Collateral Agent and the other
Term Loan Secured Parties that, from and after the date of this Agreement until
the Release Date:

4.01 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the Security Interests created hereby as
perfected security interests (as and to the extent required by Section 3.03(a)
and subject to Section 3.03(b)) and subject to no liens, other than any Lien
permitted by the Term Loan Credit Agreement and shall use commercially
reasonable efforts to defend the Security Interests created hereby and the
priority thereof against the claims and demands not permitted by the Term Loan
Credit Agreement of all Persons whomsoever.

(b) Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Collateral Agent may reasonably request.

(c) Each Grantor agrees that should it, after the date hereof, obtain an
ownership interest in any Registered Intellectual Property that would, had it
been owned



--------------------------------------------------------------------------------

on the date hereof, be considered a part of the Intellectual Property
Collateral, or should it become a party to any IP Agreement that would, had such
Grantor been a party to it on the date hereof, be considered an Exclusive IP
Agreement (“After-Acquired Intellectual Property Collateral”), such
After-Acquired Intellectual Property Collateral shall automatically become part
of the Intellectual Property Collateral, subject to the terms and conditions of
this Agreement with respect thereto. In addition, on or prior to the date that
each annual and quarterly Compliance Certificate is required to be delivered
pursuant to Section 6.02(b) of the Term Loan Credit Agreement, such Grantor
shall execute and deliver to the Collateral Agent agreements substantially in
the forms of Exhibits 2-A, 2-B or 2-C hereto (collectively, the “Intellectual
Property Security Agreements”), as applicable, covering the After-Acquired
Intellectual Property Collateral obtained during the period to which such
Compliance Certificate relates, and shall record each such agreement with the
United States Copyright Office (if in the form of Exhibit 2-A), the United
States Patent and Trademark Office (if in the form of Exhibit 2-B or Exhibit
2-C) and any other Governmental Authorities located in the United States
necessary to perfect the Security Interest hereunder in any such After-Acquired
Intellectual Property Collateral.

(d) If any Grantor shall at any time hold or acquire a Commercial Tort Claim
with respect to which a Commercial Tort Action was commenced, such Grantor shall
on or prior to the date that the Compliance Certificate for the fiscal quarter
in which it was commenced is required to be delivered pursuant to
Section 6.02(b) of the Term Loan Credit Agreement, notify the Collateral Agent
in writing signed by such Grantor of the brief details thereof and grant to the
Collateral Agent in such writing a security interest therein and in the Proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

(e) Subject to the Perfection Exceptions and clause (f) below, each Grantor
agrees that at any time and from time to time, at the expense of such Grantor,
it will execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Law, or which the Collateral Agent or the Required Lenders may
reasonably request, in order (x) to grant, preserve, protect and perfect the
validity and priority of the Security Interests created or intended to be
created hereby or (y) to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral, including the
filing of any financing or continuation statements under the Uniform Commercial
Code in effect in any jurisdiction with respect to the security interests
created hereby, all at the expense of such Grantor. Without limiting the
generality of the foregoing, such Grantor shall comply with Section 6.14 of the
Term Loan Credit Agreement.

(f) Notwithstanding anything in this Section 4.01 to the contrary, (i) with
respect to any assets acquired by such Grantor after the date hereof that are
required by



--------------------------------------------------------------------------------

the Term Loan Credit Agreement to be subject to the Lien created hereby or
(ii) with respect to any Person that, subsequent to the date hereof, becomes a
Subsidiary of the Borrower that is required by the Term Loan Credit Agreement to
become a party hereto, the relevant Grantor after the acquisition or creation
thereof shall promptly take all actions required by the Term Loan Credit
Agreement, and this Section 4.01.

(g) Notwithstanding the foregoing, subject to Section 6.12 of the Term Loan
Credit Agreement, any action required to be taken by any Grantor pursuant to
this Section 4.01 (other than clause (a) hereof) may be taken by such Grantor,
at its option, on or prior to the date the Borrower is required to deliver the
Compliance Certificate pursuant to Section 6.02(b) of the Term Loan Credit
Agreement for the fiscal quarter during which the event triggering such action
occurred or by such later date permitted by this Agreement.

4.02 Changes in Locations, Name, etc. Each Grantor will furnish to the
Collateral Agent prompt written notice (which shall in any event be provided by
the earlier of (x) 30 days after such change and (y) 10 days prior to the date
on which the perfection of the liens under the Collateral Documents would
(absent additional filings or other actions) lapse, in whole or in part, by
reason of such change) of any change (i) in its legal name, (ii) in its
jurisdiction of incorporation or organization or (iii) in its identity or type
of organization or corporate structure. Each Grantor agrees promptly to provide
the Collateral Agent after notification of any such change with certified
Organizational Documents reflecting any of the changes described in the first
sentence of this paragraph. The Borrower also agrees to promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

4.03 Notices.

(a) Each Grantor will advise the Collateral Agent in reasonable detail, of any
Lien of which it has knowledge (other than the Security Interests created hereby
and other Liens permitted under the Term Loan Credit Agreement) on any of the
Collateral, which would adversely affect, in any material respect, the ability
of the Collateral Agent to exercise any of its remedies hereunder.

(b) Upon the occurrence and during the continuation of any Event of Default and
after written notice is delivered to the Borrower or the applicable Grantor, all
insurance payments in respect of any Equipment of such Grantor shall be paid to
and applied by the Collateral Agent as and to the extent specified in
Section 5.04.

4.04 Intellectual Property.

(a) Subject to Section 4.04(c), with respect to each item of Intellectual
Property Collateral owned by each Grantor, such Grantor agrees to take, at its
expense, all commercially reasonable steps, including, as applicable, in the
United States Patent



--------------------------------------------------------------------------------

and Trademark Office, the United States Copyright Office and any other
Governmental Authority located in the United States, to (i) maintain the
validity and enforceability of such Intellectual Property Collateral and
maintain such Intellectual Property Collateral in full force and effect, and
(ii) pursue the registration and maintenance of each Patent, Trademark, and
Copyright registration and application for registration, as applicable, now or
hereafter included in such Intellectual Property Collateral of such Grantor,
except in each case to the extent failure to do any of the foregoing would not
reasonably be expected to result in a Material Adverse Effect.

(b) Subject to Section 4.04(c), such Grantor shall (and shall use commercially
reasonable efforts to cause all its licensees to), as and to the extent
appropriate, in such Grantor’s reasonable business judgment, (i) (1) continue to
use each Trademark included in the Intellectual Property Collateral in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (2) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(3) use such Trademark with the appropriate notice of registration and all other
notices and legends required by Law, (4) not adopt or use any other Trademark
that is confusingly similar or a colorable imitation of such Trademark unless
the Collateral Agent shall obtain a security interest in such other Trademark
pursuant to this Agreement to the extent required herein and (ii) not do any act
or omit to do any act whereby (w) such Trademark (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way,
(x) any Patent included in the Intellectual Property Collateral may become
forfeited, misused, unenforceable, abandoned or dedicated to the public or
(y) any portion of the Copyrights included in the Intellectual Property
Collateral may become invalidated or fall into the public domain, except in each
case to the extent failure to do any of the foregoing would not reasonably be
expected to result in a Material Adverse Effect.

(c) No Grantor shall discontinue use of or otherwise abandon any owned
Intellectual Property Collateral unless such Grantor shall have previously
determined that such use or the pursuit or maintenance of such Intellectual
Property Collateral is no longer desirable or economically practicable in the
conduct of such Grantor’s business, except to the extent that such
discontinuance or abandonment would not reasonably be expected to result in a
Material Adverse Effect.

(d) In the event that any Grantor becomes aware after the date hereof that any
item of its material Intellectual Property Collateral is being infringed or
misappropriated by a third party in any way that would reasonably be expected to
have a Material Adverse Effect, such Grantor shall promptly notify the
Collateral Agent and take such actions, at its expense, as such Grantor deems
reasonable and appropriate under the circumstances to protect or enforce such
Intellectual Property Collateral, including, if such Grantor deems it necessary,
suing for infringement or misappropriation and for an injunction against such
infringement or misappropriation.



--------------------------------------------------------------------------------

(e) With respect to its United States Registered Intellectual Property owned by
such Grantor in its own name on the date hereof, and the Exclusive IP Agreements
to which it is a party as of the date hereof, each Grantor shall execute or
otherwise authenticate an agreement, in substantially the form of the
Intellectual Property Security Agreements, as applicable, for recording the
Security Interest granted hereunder to the Collateral Agent in such United
States Registered Intellectual Property and Exclusive IP Agreements with the
United States Copyright Office (if in the form of Exhibit 2-A) and the United
States Patent and Trademark Office (if in the form of Exhibit 2-B or Exhibit
2-C).

4.05 Collateral Matters. Notwithstanding anything to the contrary in this
Agreement, the foregoing requirements of this Section 4 shall be subject to the
terms of the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement and, in the event
of any conflict with such terms, the terms of the ABL/Term Loan Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement, as applicable, shall control.

 

  5. Remedial Provisions.

5.01 Certain Matters Relating to Accounts.

(a) Subject to the terms of any applicable Intercreditor Agreement, at any time
after the occurrence and during the continuation of an Event of Default under
Section 8.01(a), Section 8.01(f) or Section 8.01(g) of the Term Loan Credit
Agreement after written notice is delivered to the applicable Grantors, the
Collateral Agent shall have the right to make test verifications of the Accounts
in any manner and through any medium that it reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the Collateral
Agent may reasonably require in connection with such test verifications. The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any Term Loan Secured Party; provided
that the provisions of Section 10.08 of the Term Loan Credit Agreement shall
apply to such information.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and, subject to the terms of any applicable Intercreditor
Agreement, the Collateral Agent may curtail or terminate said authority at any
time upon notice after the occurrence and during the continuation of an Event of
Default under Section 8.01(a), Section 8.01(f) or Section 8.01(g) of the Term
Loan Credit Agreement. Subject to the terms of any applicable Intercreditor
Agreement, at any time after the occurrence and during the continuation of an
Event of Default under the Term Loan Credit Agreement, any payments of Accounts,
when collected by any Grantor, (i) if required in writing by



--------------------------------------------------------------------------------

the Collateral Agent, shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly endorsed by
such Grantor to the Collateral Agent if required, in a Collateral Account
maintained under the sole dominion and control of and on terms and conditions
reasonably satisfactory to the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Term Loan Secured Parties only as
provided in Section 5.04, and (ii) until so turned over, shall be held by such
Grantor in trust for the Collateral Agent and the other Term Loan Secured
Parties, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Accounts shall be accompanied by a report identifying in reasonable
detail the nature and source of the payments included in the deposit.

(c) Subject to the terms of any applicable Intercreditor Agreement, at the
Collateral Agent’s written request at any time after the occurrence and during
the continuation of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, including all
orders, invoices and shipping receipts.

(d) Subject to the terms of any applicable Intercreditor Agreement, at any time
(i) upon the occurrence and during the continuation of an Event of Default and
(ii) after written notice is delivered to the Grantor, a Grantor shall not
(other than in the ordinary course of business) grant any extension of the time
of payment of any of the Accounts, compromise, compound or settle the same for
less than the full amount thereof, release, wholly or partly, any person liable
for the payment thereof, or allow any credit or discount whatsoever thereon if
the Collateral Agent shall have instructed the Grantors in writing not to grant
or make any such extension, credit, discount, compromise, or settlement under
any circumstances during the continuation of such Event of Default.

5.02 Communications with Obligors; Grantors Remain Liable.

(a) Subject to the terms of any applicable Intercreditor Agreement, upon the
written request of the Collateral Agent at any time after the occurrence and
during the continuation of an Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g) of the Term Loan Credit Agreement, each
Grantor shall notify obligors on the Accounts of such Grantor that the Accounts
have been assigned to the Collateral Agent, for the benefit of the Term Loan
Secured Parties, and that payments in respect thereof shall be made directly to
the Collateral Agent and may enforce such Grantor’s rights against such
obligors.

(b) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts of such Grantor to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Term Loan Secured Party shall have any obligation or
liability under any Account (or any agreement giving rise thereto) by reason of
or arising out of this



--------------------------------------------------------------------------------

Agreement or the receipt by the Collateral Agent or any Term Loan Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any Term Loan
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account (or any agreement giving rise
thereto) of such Grantor, to make any payment, to make any inquiry as to the
nature or the sufficiency of any payment received by it or as to the sufficiency
of any performance by any party thereunder, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.

5.03 Proceeds to be Turned Over to Collateral Agent. In addition to the rights
of the Collateral Agent and the other Term Loan Secured Parties specified in
Section 5.01 with respect to payments of Accounts, if an Event of Default shall
occur and be continuing, all Proceeds of Collateral received by any Grantor
consisting of cash, checks and other Cash Equivalents shall be held by such
Grantor in trust for the Collateral Agent and the other Term Loan Secured
Parties, segregated from other funds of such Grantor, and shall, upon the notice
in writing by the Collateral Agent (subject to the terms of any applicable
Intercreditor Agreement) to the relevant Grantor (it being understood that the
exercise of remedies by the Term Loan Secured Parties in connection with an
Event of Default shall be deemed to constitute a request by the Collateral Agent
for the purposes of this sentence and in such circumstances, no such written
notice shall be required), forthwith upon receipt by such Grantor, be turned
over to the Collateral Agent, in the exact form received by such Grantor (duly
endorsed by such Grantor to the Collateral Agent, if required). All Proceeds of
Collateral received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control and on terms and conditions reasonably satisfactory to the Collateral
Agent (subject to the terms of any applicable Intercreditor Agreement). All
Proceeds of Collateral while held by the Collateral Agent in a Collateral
Account (or by such Grantor in trust for the Collateral Agent and the other Term
Loan Secured Parties) shall continue to be held as collateral security for all
the Guaranteed Obligations and shall not constitute payment thereof until
applied as provided in Section 5.04.

5.04 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement or any other Loan Document, (i) any cash held in the Collateral
Accounts and (ii) all proceeds received by the Collateral Agent in respect of
any sale of, collection from or other realization upon all or any part of the
Collateral shall, subject to the terms of any applicable Intercreditor
Agreement, be applied pursuant to Section 8.04 of the Term Loan Credit
Agreement.

5.05 Code and Other Remedies. If an Event of Default shall occur and be
continuing, subject to the terms of any applicable Intercreditor Agreement, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a



--------------------------------------------------------------------------------

secured party upon default under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) or any other applicable law or in
equity and also, to the extent permitted by applicable law, may without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind except as specified below, subject to any existing reserved rights or
licenses, sell the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such price or prices and upon such other terms as are commercially
reasonable irrespective of the impact of any such sales on the market price of
the Collateral. The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
of Collateral to Persons who will represent and agree that they are purchasing
the Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and, upon consummation of any such sale, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal that it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent or any Term Loan Secured
Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase the whole or any part
of the Collateral so sold and the Collateral Agent or such Term Loan Secured
Party may, subject to (x) the satisfaction in full in cash of all payments due
pursuant to Section 8.04(a) of the Term Loan Credit Agreement and (y) the
ratable satisfaction of the Guaranteed Obligations in accordance with the
priorities set forth in Section 8.04 of the Term Loan Credit Agreement, pay the
purchase price by crediting the amount thereof against the Guaranteed
Obligations. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Grantor hereby waives any claim against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree. Each Grantor further agrees, at the Collateral Agent’s request
(subject to the terms of any applicable Intercreditor Agreement), to assemble
the Collateral and make it available to the Collateral Agent at places and times
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it



--------------------------------------------------------------------------------

pursuant to this Section 5.05 in accordance with the provisions of Section 8.04
of the Term Loan Credit Agreement. As an alternative to exercising the power of
sale herein conferred upon it, the Collateral Agent may, subject to the terms of
any applicable Intercreditor Agreement, proceed by a suit or suits at law or in
equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.

5.06 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Guaranteed Obligations and the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent or any Term Loan Secured Party to
collect such deficiency.

5.07 Amendments, etc. with Respect to the Guaranteed Obligations; Waiver of
Rights. Each Grantor shall (to the maximum extent permitted by law) remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Grantor and without notice to or further assent by any Grantor,
(a) any demand for payment of any of the Guaranteed Obligations made by the
Collateral Agent or any other Term Loan Secured Party may be rescinded by such
party and any of the Guaranteed Obligations continued, (b) the Guaranteed
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Term Loan Secured Party, (c) the Secured Debt
Documents, and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, in accordance with the terms of the applicable Secured Debt Document and
(d) any collateral security, guarantee or right of offset at any time held by
the Collateral Agent or any other Term Loan Secured Party for the payment of the
Guaranteed Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Collateral Agent nor any other Term Loan Secured Party shall have
any obligation to protect, perfect or insure any Lien at any time held by it as
security for the Guaranteed Obligations or for this Agreement or any property
subject thereto. When making any demand hereunder against any Grantor, the
Collateral Agent or any other Term Loan Secured Party may, but shall be under no
obligation to, make a similar demand on the Borrower or any other Grantor, and
any failure by the Collateral Agent or any other Term Loan Secured Party to make
any such demand or to collect any payments from the Borrower or any other
Grantor or any release of the Borrower or any other Grantor shall not relieve
any Grantor in respect of which a demand or collection is not made or any
Grantor not so released of its several obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of the Collateral Agent or any other Secured Party against any
Grantor. For the purpose hereof “demand” shall include the commencement and
continuance of any legal proceedings.



--------------------------------------------------------------------------------

5.08 Conflict with Term Loan Credit Agreement. In the event of any conflict
between the terms of this Section 5 and the Term Loan Credit Agreement, the Term
Loan Credit Agreement shall prevail.

 

  6. The Collateral Agent.

6.01 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Subject to the terms of any applicable Intercreditor Agreement, each Grantor
hereby appoints, which appointment is irrevocable and coupled with an interest,
effective upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, for the purpose of carrying out the terms of this
Agreement, and the other Loan Documents, to take any and all appropriate action
and to execute any and all documents and instruments which the Collateral Agent
may deem necessary or desirable to accomplish the purposes of this Agreement,
and the other Loan Documents and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, either in the Collateral Agent’s name or in the name
of such Grantor or otherwise, without assent by such Grantor, to do any or all
of the following at the same time or at different times, in each case after the
occurrence and during the continuation of an Event of Default:

(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s and
the Term Loan Secured Parties’ Security Interest in such Intellectual Property
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral;



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 5.05, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) obtain, pay and adjust insurance required to be maintained by such Grantor
or paid to the Collateral Agent pursuant to the Term Loan Credit Agreement;

(vi) solely with respect to an Event of Default pursuant to Sections 8.01(a),
8.01(f) and 8.01(g) of the Term Loan Credit Agreement, send verifications of
Accounts to any Person who is or who may become obligated to any Grantor under,
with respect to or on account of an Account;

(vii) solely with respect to an Event of Default pursuant to Sections 8.01(a)
and 8.01(f) of the Term Loan Credit Agreement, direct any party liable for any
payment under any of the Collateral to make payment of any and all moneys due or
to become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct;

(viii) ask or demand for, collect and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;

(ix) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

(x) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral;

(xi) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent (not to be unreasonably
withheld or delayed) to the extent such action or its resolution could
materially affect such Grantor or any of its Affiliates in any manner other than
with respect to its continuing rights in such Collateral; provided that such
consent right shall not limit any other rights or remedies available to the
Collateral Agent at law);

(xii) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent (not to be



--------------------------------------------------------------------------------

unreasonably withheld or delayed) to the extent such action or its resolution
could materially affect such Grantor or any of its Affiliates in any manner
other than with respect to its continuing rights in such Collateral; provided
that such consent right shall not limit any other rights or remedies available
to the Collateral Agent at law);

(xiii) subject to any existing reserved rights and licenses, assign, license or
sublicense any Intellectual Property Collateral throughout the world for such
term or terms, on such conditions, and in such manner, as the Collateral Agent
shall in its reasonable business discretion determine; and

(xiv) generally, but subject to any existing reserved rights and licenses, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Collateral Agent
were the absolute owner thereof for all purposes, and do, at the Collateral
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things that the Collateral Agent deems necessary to protect,
preserve or realize upon the Collateral and the Collateral Agent’s and the Term
Loan Secured Parties’ Security Interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 6.0l(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.01(a) unless an Event of Default shall have
occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as permitted under this Section 6.01, together with interest thereon
at a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due Base Rate Loans under the Term Loan
Credit Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.

(d) Each Grantor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the Security Interests created hereby are
released.

6.02 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession,



--------------------------------------------------------------------------------

under Section 9-207 of the UCC or otherwise, shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property. Neither the Collateral Agent, any
other Term Loan Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent and the other Term Loan Secured Parties hereunder are solely to
protect the Collateral Agent’s and the other Term Loan Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other Term Loan Secured Party to exercise any such powers. The
Collateral Agent and the other Term Loan Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own bad faith, gross negligence or willful
misconduct.

6.03 Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the other Term Loan Secured
Parties, be governed by this Agreement and such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the applicable Term Loan Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

6.04 Security Interest Absolute. All rights of the Collateral Agent hereunder,
the Security Interests created hereby and all obligations of the Grantors
hereunder shall (to the maximum extent permitted by law) be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Term Loan Credit Agreement, any other Secured Debt Document, any agreement with
respect to any of the Guaranteed Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Guaranteed
Obligations, or any other amendment or waiver of or any consent to any departure
from the Term Loan Credit Agreement, any other Secured Debt Document, or any
other agreement or instrument, (c) any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or



--------------------------------------------------------------------------------

departure from any guarantee, securing or guaranteeing all or any of the
Guaranteed Obligations, or (d) any other circumstance (other than a defense of
payment or performance) that might otherwise constitute a defense available to,
or a discharge of, any Grantor in respect of the Guaranteed Obligations or this
Agreement.

6.05 Continuing Security Interest; Assignments Under the Secured Debt Documents;
Release.

(a) This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Grantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Term Loan Secured Parties and their respective successors,
indorsees, transferees and assigns until the Release Date.

(b) A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the Security Interests in the Collateral of such Subsidiary
Grantor created hereby shall be automatically released, upon the consummation of
any transaction permitted by the Term Loan Credit Agreement, as a result of
which such Subsidiary Grantor ceases to be a Restricted Subsidiary of the
Borrower or otherwise becomes an Excluded Subsidiary.

(c) The Security Interests in any Collateral created hereby shall be
automatically released and such Collateral sold, free and clear of the Lien and
Security Interests created hereby (w) upon any sale or other transfer by any
Grantor of any Collateral that is permitted under the Term Loan Credit Agreement
(other than to another Grantor), (x) upon the effectiveness of any written
consent to the release of the Security Interests created hereby in any
Collateral pursuant to Section 10.01 of the Term Loan Credit Agreement, (y) upon
property constituting Excluded Property or (z) as otherwise provided in any
applicable Intercreditor Agreement.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence or confirm such termination or release.

6.06 Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Term Loan Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Grantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.



--------------------------------------------------------------------------------

  7. Miscellaneous.

7.01 Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the affected Grantor and the Collateral Agent in
accordance with Section 10.01 of the Term Loan Credit Agreement; provided,
however, that this Agreement may be supplemented (but no existing provisions may
be modified and no Collateral may be released) through agreements substantially
in the form of Exhibit 1 in each case duly executed by each Grantor directly
effected thereby.

7.02 Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 10.02 of the Term Loan Credit Agreement. All
communications and notices hereunder to any Subsidiary Grantor shall be given to
it in care of the Borrower at the Borrower’s address set forth in Section 10.02
of the Term Loan Credit Agreement.

7.03 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any other Term Loan Secured Party shall by any act (except by a
written instrument pursuant to Section 7.01 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Event of Default or in any breach of any of the terms and
conditions hereof or of any other applicable Secured Debt Document. No failure
to exercise, nor any delay in exercising, on the part of the Collateral Agent or
any other Term Loan Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the Collateral
Agent or any other Term Loan Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that the
Collateral Agent or such other Term Loan Secured Party would otherwise have on
any other occasion. The rights, remedies, powers and privileges herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

7.04 Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay any and all reasonable and documented or invoiced
expenses (including all reasonable fees and disbursements of counsel) that may
be paid or incurred by any Term Loan Secured Party in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Guaranteed Obligations and/or enforcing any rights with respect
to, or collecting against, such Grantor under this Agreement, in each case to
the extent the Borrower would be required to do so pursuant to Section 10.04 of
the Term Loan Credit Agreement.



--------------------------------------------------------------------------------

(b) Each Grantor agrees to pay, and to save the Collateral Agent and the other
Term Loan Secured Parties harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, charges or similar levies which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(c) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor agrees to pay, and to save the Collateral Agent and the
other Term Loan Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, in each case to the extent the Borrower would be required to do so
pursuant to Section 10.05 of the Term Loan Credit Agreement.

(d) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Collateral Documents. The
agreements in this Section 7.04 shall survive termination of this Agreement, or
any other Loan Document, the consummation of the transactions contemplated
hereby, the repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or, any other Loan
Document or any investigation made by or on behalf of the Collateral Agent or
any other Term Loan Secured Party. All amounts due under this Section 7.04 shall
be payable within 30 days after demand therefor.

7.05 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby and by the Term Loan Credit Agreement,
except that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent, except pursuant to a transaction or otherwise as permitted by
the Term Loan Credit Agreement.

7.06 Counterparts. This Agreement may be executed in one or more counterparts
(and by different parties hereto in different counterparts), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The Collateral
Agent may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.



--------------------------------------------------------------------------------

7.07 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.08 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.09 Integration. This Agreement together with the other Loan Documents
represents the agreement of each of the Grantors with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any other Term Loan Secured Party relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Secured Debt Documents (and each other agreement or instrument
executed or issued in connection therewith).

7.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

7.11 Submission to Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement to the exclusive general jurisdiction of the Supreme
Court of the State of New York for the County of New York (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from either of them and
agrees that any such action or proceeding shall be brought solely in such New
York Courts; provided that nothing in this Agreement shall be deemed or operate
to preclude (i) the Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Guaranteed Obligations (in which case any party shall be
entitled to assert any claim or defense, including any claim or defense that
this Section 7.11 would otherwise require to be asserted in a legal action or
proceeding in a New York Court), or to enforce a judgment or other court order
in favor of the Collateral Agent, (ii) any party from bringing any legal action
or proceeding in any jurisdiction for the recognition and enforcement of any
judgment, (iii) if all such New York Courts decline jurisdiction over any
person, or decline (or, in the



--------------------------------------------------------------------------------

case of the Federal District Court, lack) jurisdiction over any subject matter
of such action or proceeding, a legal action or proceeding may be brought with
respect thereto in another court having jurisdiction and (iv) in the event a
legal action or proceeding is brought against any party hereto or involving any
of its assets or property in another court (without any collusive assistance by
such party or any of its Subsidiaries or Affiliates), such party from asserting
a claim or defense (including any claim or defense that this Section 7.11 would
otherwise require to be asserted in a legal action or proceeding in a New York
Court) in any such action or proceeding;

(b) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this section;

(c) consents to service of process in the manner provided for notices in
Section 7.02; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 7.11 any special, exemplary, punitive or consequential damages;

Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any court referred to in paragraph
(a) above.

Nothing in this Agreement will affect the right of any party hereto to serve
process in any manner permitted by applicable law.

7.12 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Collateral Agent nor any other Term Loan Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
the other Term Loan Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Term Loan Secured Parties or among the Grantors and the Term Loan Secured
Parties; and



--------------------------------------------------------------------------------

(d) upon any Event of Default, the Collateral Agent may proceed without notice,
against any Grantor and any Collateral to collect and recover the full amount of
any Obligation then due, without first proceeding against any other Grantor, any
other Loan Party or any other Collateral and without first joining any other
Grantor or any other Loan Party in any proceeding.

7.13 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.12 of the Term Loan
Credit Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Supplement substantially in the
form of Exhibit 1 hereto. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

7.14 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 7.14 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

7.15 Intercreditor Agreement. Notwithstanding any provision to the contrary in
this Agreement, in the event of any conflict or inconsistency between the
provisions of any Intercreditor Agreement and this Agreement, the provisions of
such Intercreditor Agreement shall prevail.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

TRIBUNE PUBLISHING COMPANY as a Grantor, By:  

/s/ Steven Berns

Name:   Steven Berns Title:   President and Chief Executive Officer

[Signature Page to Term Loan Security Agreement]



--------------------------------------------------------------------------------

Blue Lynx Media, LLC Builder Media Solutions, LLC California Community News, LLC
Capital-Gazette Communications, LLC Carroll County Times, LLC Chicago Tribune
Company, LLC Chicagoland Publishing Company, LLC ForSaleByOwner.com Referral
Services, LLC forsalebyowner.com, LLC Hoy Publications, LLC Internet Foreclosure
Service, LLC Local Pro Plus Realty, LLC Los Angeles Times Communications LLC
Orlando Sentinel Communications Company, LLC Sun-Sentinel Company, LLC TCA News
Service, LLC The Baltimore Sun Company, LLC The Daily Press, LLC The Hartford
Courant Company, LLC The Morning Call, LLC Tribune 365, LLC Tribune Content
Agency, LLC Tribune Direct Marketing, LLC Tribune Interactive, LLC Tribune
Content Agency London, LLC Tribune Publishing Company, LLC Tribune Washington
Bureau, LLC each as a Grantor, By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary

[Signature Page to Term Loan Security Agreement]



--------------------------------------------------------------------------------

McClatchy/Tribune Information Services, LLC, as a Grantor By: TCA News Service,
LLC, as its Member By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary By: Tribune Publishing Company, LLC,
as its Member By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

/s/ John G. Kowalczuk

  Name:   John G. Kowalczuk   Title:   Executive Director



--------------------------------------------------------------------------------

SCHEDULE A

TO THE TERM LOAN SECURITY AGREEMENT

SUBSIDIARY GRANTORS

 

1. Blue Lynx Media, LLC

 

2. Builder Media Solutions, LLC

 

3. California Community News, LLC

 

4. Capital-Gazette Communications, LLC

 

5. Carroll County Times, LLC (f/k/a Landmark Community Newspapers of Maryland,
LLC)

 

6. Chicago Tribune Company, LLC

 

7. Chicagoland Publishing Company, LLC

 

8. ForSaleByOwner.com Referral Services, LLC

 

9. forsalebyowner.com, LLC

 

10. Hoy Publications, LLC

 

11. Internet Foreclosure Service, LLC

 

12. Local Pro Plus Realty, LLC

 

13. Los Angeles Times Communications LLC

 

14. McClatchy/Tribune Information Services, LLC

 

15. Orlando Sentinel Communications Company, LLC

 

16. Sun-Sentinel Company, LLC

 

17. TCA News Service, LLC

 

18. The Baltimore Sun Company, LLC

 

19. The Daily Press, LLC

 

20. The Hartford Courant Company, LLC

 

21. The Morning Call, LLC

 

22. Tribune 365, LLC

 

23. Tribune Content Agency, LLC (f/k/a TMS News and Features, LLC)

 

24. Tribune Direct Marketing, LLC

 

25. Tribune Interactive, LLC

 

26. Tribune Content Agency London, LLC (f/k/a Tribune Media Services London,
LLC)

 

27. Tribune Publishing Company, LLC

 

28. Tribune Washington Bureau, LLC



--------------------------------------------------------------------------------

SCHEDULE 2(a)(iv) TO THE

TERM LOAN SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.02(a)(i) TO THE

TERM LOAN SECURITY AGREEMENT

REGISTERED INTELLECTUAL PROPERTY

 

A. COPYRIGHTS

Copyright Registrations

 

Title

  

Current owner

  

Registration
Date

  

Copyright
Registration #

Capone: A Photographic Portrait of America’s Most Notorious Gangster.    Chicago
Tribune Company, LLC    2013-12-9    TX0007820451 Chicago Tribune    Chicago
Tribune Company, LLC    2009-01-29    TX0006631926 Chicago Tribune    Chicago
Tribune Company, LLC    2009-03-09    TX0006679508 Chicago Tribune    Chicago
Tribune Company, LLC    2009-04-16    TX0006631550 Chicago Tribune    Chicago
Tribune Company, LLC    2009-06-11    TX0006681730 Chicago Tribune    Chicago
Tribune Company, LLC    2009-06-18    TX0006679511 Chicago Tribune    Chicago
Tribune Company, LLC    2009-08-07    TX0006685341 Chicago Tribune    Chicago
Tribune Company, LLC    2009-09-14    TX0006683998 Chicago Tribune    Chicago
Tribune Company, LLC    2009-10-13    TX0006685673 Chicago Tribune    Chicago
Tribune Company, LLC    2009-11-02    TX0006700107 Chicago Tribune    Chicago
Tribune Company, LLC    2009-11-27    TX0006700069 Chicago Tribune    Chicago
Tribune Company, LLC    2009-11-30    TX0006699974 Chicago Tribune    Chicago
Tribune Company, LLC    2010-01-01    TX0006701541



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration
Date

  

Copyright
Registration #

Chicago Tribune    Chicago Tribune Company, LLC    2010-04-12    TX0006704036
Chicago Tribune    Chicago Tribune Company, LLC    2010-07-02    TX0006704874
Chicago Tribune    Chicago Tribune Company, LLC    2010-07-06    TX0006704863
Chicago Tribune    Chicago Tribune Company, LLC    2010-09-01    TX0006705118
Chicago Tribune    Chicago Tribune Company, LLC    2010-10-06    TX0006776164
Chicago Tribune    Chicago Tribune Company, LLC    2010-10-08    TX0006771483
Chicago Tribune    Chicago Tribune Company, LLC    2010-10-22    TX0006718509
Chicago Tribune    Chicago Tribune Company, LLC    2010-12-20    TX0006771757
Chicago Tribune    Chicago Tribune Company, LLC    2011-01-10    TX0006771515
Chicago Tribune    Chicago Tribune Company, LLC    2011-02-22    TX0006772975
Chicago Tribune    Chicago Tribune Company, LLC    2011-03-23    TX0006772922
Chicago Tribune    Chicago Tribune Company, LLC    2011-04-13    TX0006776368
Chicago Tribune    Chicago Tribune Company, LLC    2011-06-13    TX0006778315
Chicago Tribune    Chicago Tribune Company, LLC    2011-07-11    TX0006604598
Chicago Tribune    Chicago Tribune Company, LLC    2011-07-12    TX0006604599
Chicago Tribune    Chicago Tribune Company, LLC    2011-08-03    TX0006784582
Good Eating’s Best of the Best: Great recipes of the past decade from the
Chicago Tribune test kitchen    Chicago Tribune Company, LLC    2011-09-26   
TX0007439909 Chicago Tribune    Chicago Tribune Company, LLC    2012-11-19   
TX0006604600 Chicago Tribune    Chicago Tribune Company, LLC    2012-12-07   
TX0007693250 Chicago Tribune    Chicago Tribune Company, LLC    2012-12-26   
TX0007741886 Chicago Tribune    Chicago Tribune Company, LLC    2012-12-26   
TX0007741913 Chicago Tribune    Chicago Tribune Company, LLC    2011-09-12   
TX0006784583



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration
Date

  

Copyright
Registration #

Life Skills: How to Do Almost Anything.    Chicago Tribune Company, LLC   
2013-12-9    TX0007819257 Prep School: How to Improve Your Kitchen Skills and
Cooking Techniques.    Chicago Tribune Company, LLC    2013-12-9    TX0007815954
Chicago Tribune    Chicago Tribune Company, LLC    2013-02-26    TX0007806252
Chicago Tribune    Chicago Tribune Company, LLC    2013-02-26    TX0007806274
Chicago Tribune    Chicago Tribune Company, LLC    2013-03-26    TX0007806241
Chicago Tribune    Chicago Tribune Company, LLC    2013-03-26    TX0007806296
Chicago Tribune    Chicago Tribune Company LLC    2014-01-22    TX0007875719
Chicago Tribune    Chicago Tribune Company LLC    2014-01-22    TX0007875720
Chicago Tribune    Chicago Tribune    2013-05-09    TX0007883208 Chicago Tribune
   Chicago Tribune    2013-05-09    TX0007883233 Los Angeles Times    Los
Angeles Times Communications, LLC    2009-04-20    TX0006679665 Los Angeles
Times    Los Angeles Times Communications, LLC    2009-04-20    TX0006631638 Los
Angeles Times    Los Angeles Times Communications, LLC    2009-04-24   
TX0006679528 Los Angeles Times    Los Angeles Times Communications, LLC   
2009-04-24    TX0006631515 Los Angeles Times    Los Angeles Times
Communications, LLC    2009-04-24    TX0006631511 Los Angeles Times    Los
Angeles Times Communications, LLC    2009-05-01    TX0006631419 Los Angeles
Times    Los Angeles Times Communications, LLC    2009-06-22    TX0006683871



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration
Date

  

Copyright
Registration #

Los Angeles Times    Los Angeles Times Communications, LLC    2009-06-22   
TX0006679373 Los Angeles Times    Los Angeles Times Communications, LLC   
2009-06-22    TX0006681718 Los Angeles Times    Los Angeles Times
Communications, LLC    2009-06-26    TX0006684083 Los Angeles Times    Los
Angeles Times Communications, LLC    2009-08-21    TX0006684018 Los Angeles
Times    Los Angeles Times Communications, LLC    2009-08-24    TX0006683930 Los
Angeles Times    Los Angeles Times Communications, LLC    2009-12-29   
TX0006699962 Los Angeles Times    Los Angeles Times Communications, LLC   
2009-12-29    TX0006701494 Los Angeles Times    Los Angeles Times
Communications, LLC    2009-12-29    TX0006699954 Los Angeles Times    Los
Angeles Times Communications, LLC    2009-12-29    TX0006699969 Los Angeles
Times    Los Angeles Times Communications, LLC    2010-04-26    TX0006703968 Los
Angeles Times    Los Angeles Times Communications, LLC    2010-05-05   
TX0006703965 Los Angeles Times    Los Angeles Times Communications, LLC   
2010-05-24    TX0006704230 Los Angeles Times    Los Angeles Times
Communications, LLC    2010-07-26    TX0006705082 Los Angeles Times    Los
Angeles Times Communications, LLC    2010-07-26    TX0006705083 Los Angeles
Times    Los Angeles Times Communications, LLC    2010-10-08    TX0006718602 Los
Angeles Times    Los Angeles Times Communications, LLC    2011-01-11   
TX0006771507



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration
Date

  

Copyright
Registration #

Los Angeles Times    Los Angeles Times Communications, LLC    2011-01-11   
TX0006771642 Los Angeles Times    Los Angeles Times Communications, LLC   
2011-01-11    TX0006771509 Los Angeles Times    Los Angeles Times
Communications, LLC    2011-01-12    TX0006771514 Los Angeles Times    Los
Angeles Times Communications, LLC    2011-03-16    TX0006772858 Los Angeles
Times    Los Angeles Times Communications, LLC    2011-03-16    TX0006772946 Los
Angeles Times    Los Angeles Times Communications, LLC    2011-03-17   
TX0006772898 Los Angeles Times    Los Angeles Times Communications, LLC   
2011-04-29    TX0006778267 Los Angeles Times    Los Angeles Times
Communications, LLC    2011-04-29    TX0006778266 Los Angeles Times    Los
Angeles Times Communications, LLC    2012-10-31    TX0007807041 Los Angeles
Times    Los Angeles Times Communications, LLC    2012-11-20    TX0007681418 Los
Angeles Times    Los Angeles Times Communications, LLC    2012-11-20   
TX0007695958 Los Angeles Times    Los Angeles Times Communications, LLC   
2013-01-25    TX0007681450 Los Angeles Times    Los Angeles Times
Communications, LLC    2013-01-25    TX0007681454 Los Angeles Times    Los
Angeles Times Communications, LLC    2013-03-25    TX0007687007 Los Angeles
Times    Los Angeles Times Communications, LLC    2013-04-08    TX0007713135



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration
Date

  

Copyright
Registration #

Los Angeles Times. [Published: 2013-03-01 to 2013-03-31. Issues: March 2013]   
Los Angeles Times Communications, LLC    2013-07-12    TX0007811681 Los Angeles
Times. [Published: 2013-04-01 to 2013-04-30. Issues: April 2013]    Los Angeles
Times Communications, LLC    2013-07-12    TX0007811118 South Florida
Sun-Sentinel    Sun-Sentinel Company, LLC    2009-02-02    TX0006664968 South
Florida Sun-Sentinel    Sun-Sentinel Company, LLC    2009-02-02    TX0006664951
South Florida Sun-Sentinel    Sun-Sentinel Company, LLC    2009-06-11   
TX0006681615 South Florida Sun-Sentinel    Sun-Sentinel Company, LLC   
2009-06-11    TX0006679401 South Florida Sun-Sentinel    Sun-Sentinel Company,
LLC    2009-08-20    TX0006685344 South Florida Sun-Sentinel    Sun-Sentinel
Company, LLC    2009-08-31    TX0006687600 South Florida Sun-Sentinel   
Sun-Sentinel Company, LLC    2009-09-15    TX0006685714 South Florida
Sun-Sentinel    Sun-Sentinel Company, LLC    2010-02-04    TX0006701520
Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC    2010-04-22   
TX0006704961 Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC   
2010-06-06    TX0006704869 Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel
Company, LLC    2010-07-30    TX0006705066 Sun-Sentinel (Fort Lauderdale, FL)   
Sun-Sentinel Company, LLC    2010-11-01    TX0006718521 Sun-Sentinel (Fort
Lauderdale, FL)    Sun-Sentinel Company, LLC    2010-11-12    TX0006718508
Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC    2011-02-24   
TX0006772965



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration
Date

  

Copyright
Registration #

Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC    2011-05-10   
TX0006776301 South Florida Sun-Sentinel    Sun-Sentinel Company, LLC   
2011-03-21    TX0006772782 Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel
Company, LLC    2010-04-23    TX0006782649 Sun-Sentinel (Fort Lauderdale, FL)   
Sun-Sentinel Company, LLC    2011-05-31    TX0006778363 Sun-Sentinel (Fort
Lauderdale, FL)    Sun-Sentinel Company, LLC    2011-07-11    TX0006778827
Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC    2011-08-01   
TX0006778888 Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel Company, LLC   
2011-08-09    TX0006778994 Sun-Sentinel (Fort Lauderdale, FL)    Sun-Sentinel
Company, LLC    2011-08-09    TX0006778889 Sun-Sentinel    Sun-Sentinel Company,
LLC    2013-02-05    TX0007802880 Sun-Sentinel. [Published: 2012-11-01 to
2012-11-30. Issues: Novermber 2012] (Fort Lauderdale, FL)    Sun-Sentinel
Company, LLC    2013-03-04    TX0007750207 Sun Sentinel    Sun Sentinel Company,
LLC    2013-01-03    TX 0007875448 Sun Sentinel    Sun Sentinel Company, LLC   
2013-07-15    TX0007881053 Sun Sentinel    Sun Sentinel Company, LLC   
2013-10-21    TX0007876624 Sun Sentinel    Sun Sentinel Company, LLC   
2013-01-23    TX0007727662 The Baltimore Sun    The Baltimore Sun Company, LLC
   2010-10-13    TX0006772763 The Baltimore Sun    The Baltimore Sun Company,
LLC    2010-11-01    TX0006718545 The Baltimore Sun    The Baltimore Sun
Company, LLC    2010-11-01    TX0006718549



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration
Date

  

Copyright
Registration #

The Baltimore Sun    The Baltimore Sun Company, LLC    2011-01-31   
TX0006782647 The Baltimore Sun    The Baltimore Sun Company, LLC    2011-01-31
   TX0006782646 The Baltimore Sun    The Baltimore Sun Company, LLC   
2011-01-31    TX0006782645 The Baltimore Sun    The Baltimore Sun Company, LLC
   2011-04-08    TX0006772810 The Baltimore Sun    The Baltimore Sun Company,
LLC    2011-04-08    TX0006772809 The Baltimore Sun    The Baltimore Sun
Company, LLC    2011-04-27    TX0006776380 The Baltimore Sun    The Baltimore
Sun Company, LLC    2011-05-10    TX0006776311 The Baltimore Sun    The
Baltimore Sun Company, LLC    2011-06-13    TX0006779045 The Baltimore Sun   
The Baltimore Sun Company, LLC    2013-05-20    TX0007742903 The Baltimore Sun.
[Published: 2012-09-01 to 2012-09-30. Issues: September 2012]    The Baltimore
Sun Company, LLC    2013-2-22    TX0007777300 The Baltimore Sun. [Published:
2012-07-01 to 2012-07-31. Issues: July 2012]    The Baltimore Sun Company, LLC
   2012-11-19    TX0007807021 The Baltimore Sun. [Published: 2012-06-01 to
2012-06-30. Issues: June 2012]    The Baltimore Sun Company, LLC    2012-11-19
   TX0007807017



--------------------------------------------------------------------------------

Title

  

Current owner

  

Registration
Date

  

Copyright
Registration #

The Baltimore Sun. [Published: 2012-10-01 to 2012-10-31. Issues: October 2012]
   The Baltimore Sun Company, LLC    2013-2-22    TX0007778680



--------------------------------------------------------------------------------

B. PATENTS AND PATENT APPLICATIONS

Issued Patents

 

Title

  

Pat. No.

  

Issue Date

  

Owner

Newspaper Vending Machine    6,523,716    2/25/2003    Los Angeles Times
Communications LLC

Pending Patent Applications

 

Title

  

App. No.

  

Filing Date

  

Owner

System and Method for Localized and/or Topic-driven Content Distribution for
Mobile Devices    12/566646    9/24/2009    Tribune Interactive, LLC Website
User-Interface    61/988097    5/2/2014    Tribune Publishing Company, LLC
Website User-Interface    61/988776    5/5/2014    Tribune Publishing Company,
LLC Systems and Methods for Producing a Content Page    13/827,792    3/14/2013
   Tribune Publishing Company, LLC Systems and Methods for Arranging Newspaper
Content    13/827,833    3/14/2013    Tribune Publishing Company, LLC Online
Information System with Continuous Scrolling and User-Controlled Content   
14/448,597    7/31/2014    Tribune Publishing Company, LLC Online Information
System with Per-Document Selectable Items    14/448,602    7/31/2014    Tribune
Publishing Company, LLC



--------------------------------------------------------------------------------

Online Information System with Continuous Scrolling and Previous Section Removal
   14/448,604    7/31/2014    Tribune Publishing Company, LLC Online Information
System with Backward Continuous Scrolling    14/448,610    7/31/2014    Tribune
Publishing Company, LLC Online Information System with Continuous Scrolling and
Advertisements    14/448,613    7/31/2014    Tribune Publishing Company, LLC
Online Information System with Continuous Scrolling and Advertisements   
14/448,616    7/31/2014    Tribune Publishing Company, LLC Online Information
System with Continuous Scrolling and Position Correction    14/448,621   
7/31/2014    Tribune Publishing Company, LLC Online Information System with
Selectable Items for Continuous Scrolling    14/448,626    7/31/2014    Tribune
Publishing Company, LLC Online Information System with Continuous Scrolling and
Position Correction    14/448,630    7/31/2014    Tribune Publishing Company,
LLC



--------------------------------------------------------------------------------

C. TRADEMARKS AND TRADEMARK APPLICATIONS

Pending Trademark Applications

 

Trademark

  

Owner

  

Serial Number

  

Filing Date

EAT.LEARN.SHOP.FIND. WE ARE CHICAGO    Chicagoland Publishing Company, LLC   
85340200    6/7/2011 THE CHICAGOAN    Chicagoland Publishing Company, LLC   
85415785    9/06/2011 DISTRICT WEST    Los Angeles Times Communications, LLC   
85913176    4/24/2013 THE BLACK BOOK    The Baltimore Sun Company, LLC   
85952153    6/6/2013 SUN MEDIA    The Baltimore Sun Company, LLC    85010593   
4/09/2010 DIGITAL NEWSSTAND CONNECTICUT NEWS AND MORE 24/7 & Design    The
Hartford Courant Company, LLC    85385853    8/01/2011 RELAY MEDIA SOLUTIONS   
Sun-Sentinel Company, LLC    86044372    8/21/2013 HYPEORLANDO    Sun-Sentinel
Company, LLC    86190555    2/11/2014 HYPESOUTHFLORIDA    Sun-Sentinel Company,
LLC    86190631    2/11/2014 GOREN BRIDGE    Tribune Content Agency, LLC   
86200348    2/21/2014 CARQUIK    Tribune Interactive, LLC    86068256   
9/18/2013 INSIDE SHOPPER    Tribune Publishing Company, LLC    86163478   
1/13/2014



--------------------------------------------------------------------------------

Trademark Registrations

 

Mark

  

Current Owner

  

Serial
Number

  

Filing Date

  

Reg Number

  

Reg Date

The Capital A Capital-Gazette Newspaper    Capital-Gazette Communications, LLC
   75832623    10/27/1999    2,454,745    5/29/2001 Maryland Gazette A
Capital-Gazette Newspaper    Capital-Gazette Communications, LLC    75834164   
10/27/1999    2,454,752    5/29/2001 The Bowie Blade-News A Capital-Gazette
Newspaper    Capital-Gazette Communications, LLC    75838261    10/27/1999   
2,454,773    5/29/2001 REDEYE    Chicago Tribune Company, LLC    77101529   
2/07/2007    4472888    1/28/2014 REDEYE I    Chicago Tribune Company, LLC   
77101706    2/07/2007    4472889    1/28/2014 BEYOND WORDS    Chicago Tribune
Company, LLC    78131724    5/29/2002    2827669    3/30/2004 CHICAGO DAILY
TRIBUNE    Chicago Tribune Company, LLC    71177706    3/19/1923    172059   
8/21/1923 CHICAGO LIVE!    Chicago Tribune Company, LLC    85704519    8/15/2012
   4381402    8/6/2013 CHICAGO NOW    Chicago Tribune Company, LLC    77656848
   1/26/2009    3788300    5/11/2010 CHICAGO NOW & Design    Chicago Tribune
Company, LLC    85238034    2/09/2011    4028341    9/20/2011 CHICAGO ONLINE   
Chicago Tribune Company, LLC    74212511    10/11/1991    1848363    8/2/1994
CHICAGO ONLINE & Design    Chicago Tribune Company, LLC    74293023    7/10/1992
   1784589    7/27/1993 CHICAGO SUNDAY TRIBUNE.    Chicago Tribune Company, LLC
   71177707    3/19/1923    173669    10/2/1923 CHICAGO TRIBUNE    Chicago
Tribune Company, LLC    72173984    7/29/1963    771167    6/9/1964
CHICAGONOW.COM    Chicago Tribune Company, LLC    77656859    1/26/2009   
3775982    4/13/2010 CHICAGOPOINTS    Chicago Tribune Company, LLC    77724131
   4/28/2009    3890816    12/14/2010 DAYWATCH    Chicago Tribune Company, LLC
   78374640    2/26/2004    2930852    3/8/2005 IN THE WAKE OF THE NEWS   
Chicago Tribune Company, LLC    71198892    6/20/1924    191597    11/11/1924
KIDNEWS & Design    Chicago Tribune Company, LLC    74366368    3/09/1993   
1856712    10/4/1994 M    Chicago Tribune Company, LLC    77133146    3/16/2007
   3709111    11/10/2009 METROMIX    Chicago Tribune Company, LLC    75270809   
3/21/1997    2272746    8/24/1999 MOTORMOUTH    Chicago Tribune Company, LLC   
78068232    6/08/2001    2507275    11/13/2001 RED EYE I    Chicago Tribune
Company, LLC    78177110    10/22/2002    2918012    1/11/2005



--------------------------------------------------------------------------------

Mark

  

Current Owner

  

Serial
Number

  

Filing Date

  

Reg Number

  

Reg Date

REDEYE    Chicago Tribune Company, LLC    78171185    10/04/2002    2921483   
1/25/2005 THE MASH    Chicago Tribune Company, LLC    77482775    5/23/2008   
3613665    4/28/2009 THE MASH    Chicago Tribune Company, LLC    77549005   
8/18/2008    3677664    9/1/2009 M THE MASH    Chicago Tribune Company, LLC   
85172772    11/09/2010    3992904    7/12/2011 THE SWAMP    Chicago Tribune
Company, LLC    77085924    1/18/2007    3338428    11/20/2007 THE WORLD’S
GREATEST NEWSPAPER    Chicago Tribune Company, LLC    71053238    12/12/1910   
81645    4/25/1911 CHICAGO    Chicagoland Publishing Company, LLC    75900748   
1/21/2000    2742591    7/29/2003 CHICAGO    Chicagoland Publishing Company, LLC
   73480579    5/16/1984    1319357    2/12/1985 CHICAGO    Chicagoland
Publishing Company, LLC    73537616    5/14/1985    1367605    10/29/1985
CHICAGO GUIDE    Chicagoland Publishing Company, LLC    73483247    5/16/1984   
1322160    2/26/1985 CHICAGO’S TABLE    Chicagoland Publishing Company, LLC   
85485199    12/01/2011    4182658    7/31/2012 DEAL ESTATE    Chicagoland
Publishing Company, LLC    77130522    3/14/2007    3447614    6/17/2008 THE
ESCAPE ARTIST    Chicagoland Publishing Company, LLC    85294339    4/13/2011   
4089117    1/17/2012 BRAND X    Los Angeles Times Communications LLC    77699408
   3/25/2009    3808088    6/22/2010 BURBANK LEADER    California Community
News, LLC    75398372    12/01/1997    2218767    1/19/1999 CALENDAR    Los
Angeles Times Communications LLC    73778881    2/06/1989    1598514   
5/29/1990 COMPANY TOWN    Los Angeles Times Communications LLC    77344793   
12/05/2007    3838321    8/24/2010



--------------------------------------------------------------------------------

Mark

  

Current Owner

  

Serial
Number

  

Filing Date

  

Reg Number

  

Reg Date

JUMBLE    Tribune Content Agency, LLC    75438757    2/23/1998    2304764   
12/28/1999 JUMBLE    Tribune Content Agency, LLC    85216755    1/13/2011   
4022096    9/6/2011 JUMBLE    Tribune Content Agency, LLC    85325108   
5/19/2011    4211012    9/18/2012 JUMBLE BRAINBUSTERS    Tribune Content Agency,
LLC    78054248    3/21/2001    2698762    3/18/2003 JUMBLE BRAINBUSTERS JUNIOR
   Tribune Content Agency, LLC    78054264    3/21/2001    2670358    12/31/2002
JUMBLE CROSSWORDS    Tribune Content Agency, LLC    75420482    1/20/1998   
2217401    1/12/1999 JUMBLE FOR KIDS    Tribune Content Agency, LLC    75644371
   2/19/1999    2321445    2/22/2000 JUMBLE JONG    Tribune Content Agency, LLC
   77339085    11/28/2007    3599582    3/31/2009 JUMBLE SEE & SEARCH    Tribune
Content Agency, LLC    78220074    2/28/2003    3104614    6/13/2006 JUMBLE
SOLITAIRE    Tribune Content Agency, LLC    77339167    11/28/2007    3599584   
3/31/2009 JUMBLE-THAT SCRAMBLED WORD GAME    Tribune Content Agency, LLC   
72096669    5/09/1960    721351    9/12/1961 JUMPIN’ JUMBLE    Tribune Content
Agency, LLC    77339132    11/28/2007    3599583    3/31/2009 SIMPLE STYLE   
Tribune Content Agency, LLC    85554054    2/27/2012    4498604    3/18/2014 TV
JUMBLE    Tribune Content Agency, LLC    75659424    3/12/1999    2321664   
2/22/2000 WORD SALSA    Tribune Content Agency, LLC    78377759    3/03/2004   
2928014    2/22/2005 WORD VAULT    Tribune Content Agency, LLC    77231378   
7/17/2007    3673584    8/25/2009 COUNTER INTELLIGENCE    Los Angeles Times
Communications LLC    74684391    6/05/1995    1953861    1/30/1996 CULTURE
MONSTER    Los Angeles Times Communications LLC    85079672    7/07/2010   
3984212    6/28/2011 DAILY PILOT    California Community News, LLC    74701307
   7/14/1995    1982579    6/25/1996 FALL SNEAKS    Los Angeles Times
Communications LLC    75573102    10/16/1998    2291757    11/9/1999 FESTIVAL OF
BOOKS    Los Angeles Times Communications LLC    75144109    8/02/1996   
2113177    11/11/1997 FESTIVAL OF BOOKS    Los Angeles Times Communications LLC
   75144124    8/02/1996    2106058    10/14/1997



--------------------------------------------------------------------------------

Mark

  

Current Owner

  

Serial
Number

  

Filing Date

  

Reg Number

  

Reg Date

GLENDALE NEWS-PRESS    California Community News, LLC    75397328    11/28/1997
   2249088    6/1/1999 HERO COMPLEX    Los Angeles Times Communications LLC   
85129952    9/15/2010    3961490    5/17/2011 HIGHWAY 1    Los Angeles Times
Communications LLC    75524315    7/23/1998    2283130    10/5/1999 HOLIDAY
SNEAKS    Los Angeles Times Communications LLC    75573100    10/16/1998   
2291756    11/9/1999 HOLLYWOOD BACKLOT    Los Angeles Times Communications LLC
   77474730    5/15/2008    3864935    10/19/2010 HOT PROPERTY    Los Angeles
Times Communications LLC    75517403    7/10/1998    2285097    10/12/1999
LATIMES.COM    Los Angeles Times Communications LLC    75243251    2/18/2997   
2210150    12/15/1998 LOS ANGELES TIMES    Los Angeles Times Communications LLC
   72457017    5/10/1973    0987427    7/2/1974 LOS ANGELES TIMES    Los Angeles
Times Communications LLC    72457019    5/10/1973    0989634    7/30/1974 MATH
YOU CAN BANK ON    Los Angeles Times Communications LLC    75591049   
11/16/1998    2302138    12/21/1999 MATH YOU CAN BANK ON    Los Angeles Times
Communications LLC    75589749    11/16/1998    2299994    12/14/1999 PERFORMING
BOOKS    Los Angeles Times Communications LLC    78677111    7/25/2005   
3114260    7/11/2006 PILOT CUP    Los Angeles Times Communications LLC   
85038776    5/14/2010    3992129    7/12/2011 PLAN-IT EARTH    Los Angeles Times
Communications LLC    75591843    11/19/1998    2328603    3/14/2000 PLAN-IT
EARTH    Los Angeles Times Communications LLC    77215820    6/26/2007   
3411499    4/15/2008



--------------------------------------------------------------------------------

Mark

  

Current Owner

  

Serial
Number

  

Filing Date

  

Reg Number

  

Reg Date

READING, WRITING, RESULTS    Los Angeles Times Communications LLC    75702106   
5/10/1999    2378198    8/15/2000 READING BY 9    Los Angeles Times
Communications LLC    75573052    10/19/1998    2370091    7/25/2000 READING BY
9 & Design    Los Angeles Times Communications LLC    75626377    1/25/1999   
2370341    7/25/2000 READING BY 9.COM    Los Angeles Times Communications LLC   
75573051    10/19/1998    2370090    7/25/2000 SNEAKS    Los Angeles Times
Communications LLC    75584579    11/06/1998    2323592    2/29/2000 SNEAKS   
Los Angeles Times Communications LLC    77568062    9/11/2008    3883394   
11/30/2010 SO SOCAL    Los Angeles Times Communications LLC    78058660   
4/16/2001    2510735    11/20/2001 STEPS TO DISCOVERY    Los Angeles Times
Communications LLC    75702100    5/10/1999    2468856    7/17/2001 SUMMER
SNEAKS    Los Angeles Times Communications LLC    75573101    10/16/1998   
2320849    2/22/2000 THE ENVELOPE    Los Angeles Times Communications LLC   
78816210    2/16/2006    3193182    1/2/2007 TICKER TAPE RALLY STOCK MARKET GAME
   Los Angeles Times Communications LLC    74213149    10/15/1991    1708150   
8/18/1992 TIMES COMMUNITY NEWS    Los Angeles Times Communications LLC   
75603985    12/11/1998    2328687    3/14/2000 TIMES COMMUNITY NEWS    Los
Angeles Times Communications LLC    75677955    4/08/1999    2332390   
3/21/2000 TIMES IN EDUCATION    Los Angeles Times Communications LLC    75411115
   12/29/1997    2295095    11/30/1999



--------------------------------------------------------------------------------

Mark

  

Current Owner

  

Serial
Number

  

Filing Date

  

Reg Number

  

Reg Date

YOUR SCENE    Los Angeles Times Communications LLC    78966926    9/05/2006   
3795149    5/25/2010 EL SENTINEL    Orlando Sentinel Communications Company, LLC
   78096702    12/05/2001    2704683    4/8/2003 ELSENTINEL.COM    Orlando
Sentinel Communications Company, LLC    78096747    12/05/2001    2779473   
11/4/2003 ENGINEHEAD    Orlando Sentinel Communications Company, LLC    77038410
   11/07/2006    3315651    10/23/2007 ONE BOOK ONE COMMUNITY    Orlando
Sentinel Communications Company, LLC    78156694    8/22/2002    2724394   
6/10/2003 ORLANDO SENTINEL    Orlando Sentinel Communications Company, LLC   
78105160    01/28/2002    2652070    11/19/2002 ORLANDOSENTINEL.COM    Orlando
Sentinel Communications Company, LLC    78105163    1/28/2002    2652071   
11/19/2002 CHOICE ADS & Design    Sun-Sentinel Company, LLC    78072165   
7/03/2001    2635377    10/15/2002 CHOICE ADS & Design    Sun-Sentinel Company,
LLC    78072164    7/03/2001    2704633    4/8/2003 CITY & SHORE    Sun-Sentinel
Company, LLC    76118412    8/29/2000    2650264    11/12/2002 SUNBYTES   
Sun-Sentinel Company, LLC    77750740    6/03/2009    3733982    1/5/2010
SUN-SENTINEL    Sun-Sentinel Company, LLC    73266900    6/19/1980    1179121   
11/24/1981 SUN-SENTINEL & Design    Sun-Sentinel Company, LLC    77086728   
1/19/2007    3404319    4/1/2008 B    The Baltimore Sun Company, LLC    77377456
   1/22/2008    3699692    10/20/2009 B    The Baltimore Sun Company, LLC   
77377408    1/22/2008    3702412    10/27/2009 B    The Baltimore Sun Company,
LLC    77421249    3/13/2008    3699772    10/20/2009 B FREE DAILY    The
Baltimore Sun Company, LLC    77377315    1/22/2008    3699691    10/20/2009 B
FREE DAILY    The Baltimore Sun Company, LLC    77421210    3/13/2008    3699771
   10/20/2009 BALTIMORESUN.COM    The Baltimore Sun Company, LLC    77035394   
11/02/2006    3387464    2/26/2008 SUN PEOPLE KNOW    The Baltimore Sun Company,
LLC    77132097    3/15/2007    3434197    5/27/2008



--------------------------------------------------------------------------------

Mark

  

Current Owner

  

Serial
Number

  

Filing Date

  

Reg Number

  

Reg Date

THE BALTIMORE SUN    The Baltimore Sun Company, LLC    77144023    3/29/2007   
3576898    2/17/2009 THE SUN, LIGHT FOR ALL & Design    The Baltimore Sun
Company, LLC    77034973    11/02/2006    3465142    7/15/2008 THE AEGIS    The
Baltimore Sun Company, LLC    75430749    2/09/1998    2234065    3/23/1999 THE
AEGIS & Design    The Baltimore Sun Company, LLC    85373738    7/18/2011   
4197049    8/28/2012 THE RECORD    The Baltimore Sun Company, LLC    75829471   
12/21/1999    2459239    6/12/2001 THEAEGIS.COM    The Baltimore Sun Company,
LLC    75430529    2/09/1998    2268522    8/10/1999 THE SUN    The Baltimore
Sun Company, LLC    73789679    3/28/1989    1568347    11/28/1989 THE SUN &
Design    The Baltimore Sun Company, LLC    71236826    9/03/1926    230093   
7/12/1927 ARBUTUS TIMES    The Baltimore Sun Company, LLC    75449422   
3/04/1998    2266681    8/3/1999 BALTIMORE MESSENGER    The Baltimore Sun
Company, LLC    75447358    3/04/1998    2251268    6/8/1999 CATONSVILLE TIMES
   The Baltimore Sun Company, LLC    75447350    3/04/1998    2251267   
6/8/1999 COLUMBIA FLIER    The Baltimore Sun Company, LLC    75446425   
3/09/1998    2249378    6/1/1999 HOWARD    The Baltimore Sun Company, LLC   
77232436    7/18/2007    3589680    3/17/2009 HOWARD COUNTY TIMES    The
Baltimore Sun Company, LLC    75451542    3/04/1998    2249420    6/1/1999
LAUREL LEADER    The Baltimore Sun Company, LLC    75491522    5/26/1998   
2266971    8/3/1999 NORTHEAST BOOSTER    The Baltimore Sun Company, LLC   
75447353    3/04/1998    2253254    6/15/1999 NORTHEAST REPORTER    The
Baltimore Sun Company, LLC    75447348    3/04/1998    2271811    8/24/1999
OWINGS MILLS TIMES    The Baltimore Sun Company, LLC    75447349    3/04/1998   
2253253    6/15/1999 TOWSON TIMES    The Baltimore Sun Company, LLC    75447359
   3/04/1998    2251269    6/8/1999 WHERE MARYLAND COMES ALIVE    The Baltimore
Sun Company, LLC    78082886    9/06/2001    2914405    12/28/2004 GRABBLE   
The Daily Press, LLC    85412143    5/04/2011    4067181    12/6/2011 BECAUSE
YOU WANT TO KNOW    The Hartford Courant Company, LLC    78683988    8/02/2005
   3117131    7/18/2006 COURANT DIRECT & Design    The Hartford Courant Company,
LLC    74403954    6/18/1993    1839581    6/14/1994 COURANT.COM    The Hartford
Courant Company, LLC    75269971    4/07/1997    2268085    8/10/1999 VALUMAIL
   The Hartford Courant Company, LLC    74373405    3/30/1993    1811067   
12/14/1993 THE HARTFORD COURANT    The Hartford Courant Company, LLC    73475137
   4/12/1984    1361778    9/24/1985 THE HARTFORD COURANT    The Hartford
Courant Company, LLC    75383995    11/03/1997    2258814    7/6/1999



--------------------------------------------------------------------------------

Mark

  

Current Owner

  

Serial
Number

  

Filing Date

  

Reg Number

  

Reg Date

LEHIGH VALLEY LIVING    The Morning Call, LLC    78646365    6/08/2005   
3229097    4/17/2007 MCALL.COM    The Morning Call, LLC    78061362    5/01/2001
   2585474    6/25/2002 MERGE    The Morning Call, LLC    78523868    11/29/2004
   3149809    9/26/2006 DMD    The Morning Call, LLC    74312243    9/09/1992   
1795218    9/28/1993 THE MORNING CALL    The Morning Call, LLC    73799242   
5/11/1989    1571905    12/19/1989 THE MORNING CALL HOME TOUR    The Morning
Call, LLC    75645366    2/22/1999    2321458    2/22/2000 USE IT FOR LIFE   
The Morning Call, LLC    85095721    7/29/2010    3940421    4/5/2011 BUZZDASH
   Tribune Interactive, LLC    77462054    4/30/2008    3549613    12/23/2008
CHICAGOSTART    Tribune Interactive, LLC    78257479    6/03/2003    3389658   
2/26/2008 CITYSTART    Tribune Interactive, LLC    78257474    6/03/2003   
3389657    2/26/2008 P2P    Tribune Interactive, LLC    77826056    9/14/2009   
4084362    1/10/2012 PROGENUITY    Tribune Interactive, LLC    85413335   
9/01/2011    4238918    11/06/2012 QUADRANTONE    Tribune Interactive, LLC   
77376746    1/21/2008    3693392    10/6/2009 QUADRANTONE TRUSTED BRANDS.
NATIONAL REACH. & Design    Tribune Interactive, LLC    77386607    2/01/2008   
3609928    4/21/2009 SEARCH WINGINE    Tribune Interactive, LLC    77616336   
11/18/2008    3901146    1/4/2011 ZOOZAG    Tribune Interactive, LLC    77831088
   9/21/2009    3901622    1/4/2011 ZOOZAG.COM    Tribune Interactive, LLC   
77831162    9/21/2009    3901623    1/4/2011 ADVICE FOR THE REAL WORLD   
Tribune Publishing Company, LLC    78283883    8/06/203    2903962    11/16/2004
ASK AMY    Tribune Publishing Company, LLC    78272044    7/09/2003    2903950
   11/16/2004



--------------------------------------------------------------------------------

State Trademarks

 

TRADEMARK

  

Owner

  

Serial Number

  

Filing Date

The Capital A Capital-Gazette Newspaper    Capital-Gazette Communications, LLC
   2000/00873—


Maryland

   11/16/09 The Bowie Blade-News A Capital-Gazette Newspaper    Capital-Gazette
Communications, LLC    2000/00874—


Maryland

   11/16/09 Maryland Gazette A Capital-Gazette Newspaper    Capital-Gazette
Communications, LLC    2000/00872—


Maryland

   11/16/09 Carroll County Times    Carroll County Times, LLC    1997/00277—


Maryland

   5/31/07 Carroll County Times    Carroll County Times, LLC    2000-01080—


Maryland

   9/26/00 Carroll Families    Carroll County Times, LLC    1998/00451—


Maryland

   1/21/08 Carroll Living    Carroll County Times, LLC    2007-0112—


Maryland

   7/19/07 Carroll Seniors    Carroll County Times, LLC    2005-0156—


Maryland

   12/6/05 Central Maryland Homes    Carroll County Times, LLC    2002-0172—


Maryland

   8/16/12 Community Times    Carroll County Times, LLC    1997/00276—


Maryland

   5/31/07 Encore    Carroll County Times, LLC    2005-0125—


Maryland

   9/19/05 Focus    Carroll County Times, LLC    2005-0154—


Maryland

   12/6/05 Holiday Hope    Carroll County Times, LLC    2007-0044—


Maryland

   4/3/07



--------------------------------------------------------------------------------

TRADEMARK

  

Owner

  

Serial Number

  

Filing Date

Purchasing Power    Carroll County Times, LLC    2005-0157—


Maryland

   12/6/05 The Advocate of Eldersburg & Sykesville    Carroll County Times, LLC
   2005-0155—


Maryland

   12/6/05 The Advocate of Westminster & Finksburg    Carroll County Times, LLC
   2004-0091—


Maryland

   8/3/04 York, Adams Homes    Carroll County Times, LLC    3048972—


Pennsylvania

   1/24/02 FLORIDA & Design    Orlando Sentinel Communications Company, LLC   
T94000000563 —


Florida

   5/3/1994 HOT PROPERTIES    Orlando Sentinel Communications Company, LLC   
T96000001326 —


Florida

   11/18/1996 LAKE SENTINEL    Orlando Sentinel Communications Company, LLC   
T06278 —


Florida

   12/4/1986 ORANGE SENTINEL    Orlando Sentinel Communications Company, LLC   
T06282 — Florida    12/4/1986 OSCEOLA SENTINEL    Orlando Sentinel
Communications Company, LLC    T06277 — Florida    12/4/1986 SEMINOLE SENTINEL
   Orlando Sentinel Communications Company, LLC    T06279 - Florida    12/4/1986
VOLU-S-I-A SENTINEL    Orlando Sentinel Communications Company, LLC   
T06276 - Florida    12/4/1986 YOUR MONEY    Orlando Sentinel Communications
Company, LLC    T97000001457 -


Florida

   11/25/1997 FORUM PUBLISHING GROUP, INC. & Design    Sun-Sentinel Company, LLC
   T05000000035 -


Florida

   1/10/2005 CITY LINK    Sun-Sentinel Company, LLC    T98000000022 -


Florida

   12/30/1997

 

4-65



--------------------------------------------------------------------------------

TRADEMARK

  

Owner

  

Serial Number

  

Filing Date

CITY LINK MUSIC FEST    Sun-Sentinel Company, LLC    T98000000245 -


Florida

   2/25/1998 KIDS CROWN AWARDS    Sun-Sentinel Company, LLC    T05000000828 -


Florida

   6/29/2005 KIDS CROWN AWARDS & Design    Sun-Sentinel Company, LLC   
T05000000827 -


Florida

   6/29/2005 KIDS FUN PASS    Sun-Sentinel Company, LLC    T04000001431 -


Florida

   11/15/2004 SUNPACK    Sun-Sentinel Company, LLC    817245 - Florida   
8/4/2003 SUNSHINE MAGAZINE    Sun-Sentinel Company, LLC    924388 - Florida   
4/27/1981 THE HOME SPOT & Design    Sun-Sentinel Company, LLC   
T96949 - Florida    8/12/1996 THE JEFFERSONIAN    The Baltimore Sun Company, LLC
   1998/00484 -


Maryland

   5/18/1998 THE VIEW    The Baltimore Sun Company, LLC    2007-0100 -


Maryland

   7/5/2007 THE VIEW    The Baltimore Sun Company, LLC    2007-0099 -


Maryland

   7/5/2007 THE VIEW    The Baltimore Sun Company, LLC    2007-0098 -


Maryland

   7/5/2007

 

4-66



--------------------------------------------------------------------------------

SCHEDULE 3.02(a)(ii) TO THE

TERM LOAN SECURITY AGREEMENT

EXCLUSIVE IP AGREEMENT

None.



--------------------------------------------------------------------------------

SCHEDULE 3.05(a) TO THE

TERM LOAN SECURITY AGREEMENT

LEGAL NAMES, ETC.

 

Legal Name

  

Type of Entity

  

Registered

Organization

(Yes/No)

  

State of Formation

Blue Lynx Media, LLC    LLC    Yes    Delaware Builder Media Solutions, LLC   
LLC    Yes    Delaware California Community News, LLC    LLC    Yes    Delaware
Capital-Gazette Communications, LLC    LLC    Yes    Maryland Carroll County
Times, LLC    LLC    Yes    Maryland Chicago Tribune Company, LLC    LLC    Yes
   Delaware Chicagoland Publishing Company, LLC    LLC    Yes    Delaware
ForSaleByOwner.com Referral Services, LLC    LLC    Yes    Delaware
forsalebyowner.com, LLC    LLC    Yes    Delaware Hoy Publications, LLC    LLC
   Yes    Delaware Internet Foreclosure Service, LLC    LLC    Yes    Delaware
Local Pro Plus Realty, LLC    LLC    Yes    Delaware Los Angeles Times
Communications LLC    LLC    Yes    Delaware



--------------------------------------------------------------------------------

Legal Name

  

Type of Entity

  

Registered

Organization

(Yes/No)

  

State of Formation

McClatchy/Tribune Information Services, LLC    LLC    Yes    Delaware Orlando
Sentinel Communications Company, LLC    LLC    Yes    Delaware Sun-Sentinel
Company, LLC    LLC    Yes    Delaware TCA News Service, LLC    LLC    Yes   
Delaware The Baltimore Sun Company, LLC    LLC    Yes    Delaware The Daily
Press, LLC    LLC    Yes    Delaware The Hartford Courant Company, LLC    LLC   
Yes    Delaware The Morning Call, LLC    LLC    Yes    Delaware Tribune 365, LLC
   LLC    Yes    Delaware Tribune Content Agency, LLC (f/k/a TMS News and
Features, LLC)    LLC    Yes    Delaware Tribune Content Agency London, LLC
(f/k/a Tribune Media Services London, LLC)    LLC    Yes    Delaware Tribune
Direct Marketing, LLC    LLC    Yes    Delaware Tribune Interactive, LLC    LLC
   Yes    Delaware Tribune Publishing Company, LLC    LLC    Yes    Delaware
Tribune Washington Bureau, LLC    LLC    Yes    Delaware

 

4-69



--------------------------------------------------------------------------------

SCHEDULE 3.05(b) AND SCHEDULE 3.05(c) TO THE

TERM LOAN SECURITY AGREEMENT

OTHER CORPORATE NAMES, AND PRIOR NAMES

 

Company’s Current

Legal Name

  

Date and

Nature of

Transaction

  

Other and Prior

Name(s)

  

State (or other

Jurisdiction) of

Formation

Blue Lynx Media, LLC   

July 1, 2010

Name change to Blue Lynx Media, LLC

   Tribune Technology, LLC    Delaware Carroll County Times, LLC   

May 1, 2014

Name change to Carroll County Times, LLC

   Landmark Community Newspapers of Maryland, LLC    Maryland California
Community News, LLC   

November 21, 2012

Merger with and into California Community News, LLC

   California Community News Corporation    Delaware Chicago Tribune Company,
LLC   

November 26, 2012

Merger with and into Chicago Tribune Company, LLC

   Chicago Tribune Company    Illinois   

November 20, 2012

Merger with and into Chicago Tribune Company

   Chicago Avenue Construction Company    Illinois   

November 20, 2012

Merger with and into Chicago Tribune Company

   Chicago Tribune Newspapers, Inc.    Illinois   

November 20, 2012

Merger with and into Chicago Tribune Company

   Chicago Tribune Press Service, Inc.    Illinois   

November 20, 2012

Merger with and into Chicago Tribune Company

   Newspaper Readers Agency, Inc.    Illinois



--------------------------------------------------------------------------------

Company’s Current

Legal Name

  

Date and

Nature of

Transaction

  

Other and Prior

Name(s)

  

State (or other

Jurisdiction) of

Formation

Chicagoland Publishing Company, LLC   

November 21, 2012

Conversion to LLC

   Chicagoland Publishing Company    Delaware ForSaleByOwner.com Referral
Services, LLC   

November 21, 2012

Conversion to Delaware LLC

   ForSaleByOwner.com Referral Services, LLC    Florida Forsalebyowner.com, LLC
  

November 26, 2012

Merger with and into Forsalebyowner.com, LLC

   Stemweb, Inc.    New York   

November 20, 2012

Merger with and into Stemweb, Inc.

   forsalebyowner.com corp.    New York   

November 20, 2012

Merger with and into Stemweb, Inc.

   Homeowners Realty, Inc.    Utah Internet Foreclosure Service, LLC   

November 21, 2012

Merger with and into Internet Foreclosure Service, LLC

   Internet Foreclosure Service, Inc.    New York Los Angeles Times
Communications LLC   

November 21, 2012

Merger with and into Los Angeles Times Communications LLC

   Los Angeles Times Newspapers, Inc.    Delaware   

November 21, 2012

Merger with and into Los Angeles Times Communications LLC

   Tribune Los Angeles, Inc.    Delaware McClatchy/Tribune Information Services,
LLC   

July 25, 2014

Conversion to LLC

   N/A    Delaware   

July 25, 2014

Name change to McClatchy/Tribune Information Services, LLC

   McClatchy/Tribune Information Services    Delaware

 

4-71



--------------------------------------------------------------------------------

Company’s Current

Legal Name

  

Date and

Nature of

Transaction

  

Other and Prior

Name(s)

  

State (or other

Jurisdiction) of

Formation

  

July 25, 2014

Change jurisdiction of organization to Delaware

   N/A    District of Columbia Orlando Sentinel Communications Company, LLC   

November 26, 2012

Conversion to LLC

   Orlando Sentinel Communications Company    Delaware   

November 20, 2012

Merger with and into Orlando Sentinel Communications Company

   Neocomm, Inc.    Delaware   

November 20, 2012

Merger with and into Orlando Sentinel Communications Company

   North Orange Avenue Properties, Inc.    Florida   

November 20, 2012

Merger with and into Orlando Sentinel Communications Company

   Sentinel Communications News Ventures, Inc.    Delaware Sun-Sentinel Company,
LLC   

November 21, 2012

Conversion to LLC

   Sun-Sentinel Company    Delaware   

November 20, 2012

Merger with and into Sun- Sentinel Company

   Forum Publishing Group, Inc.    Delaware   

November 20, 2012

Merger with and into Sun- Sentinel Company

   Gold Coast Publications, Inc.    Delaware The Baltimore Sun Company, LLC   

November 20, 2012

Merger with and into The Baltimore Sun Company, LLC

   The Baltimore Sun Company    Maryland

 

4-72



--------------------------------------------------------------------------------

Company’s Current

Legal Name

  

Date and

Nature of

Transaction

  

Other and Prior

Name(s)

  

State (or other

Jurisdiction) of

Formation

  

November 26, 2012

Merger with and into The Baltimore Sun Company, LLC

   Signs of Distinction, Inc.    Maryland   

November 26, 2012

Merger with and into The Baltimore Sun Company, LLC

   Homestead Publishing Co.    Maryland   

November 26, 2012

Merger with and into The Baltimore Sun Company, LLC

   Patuxent Publishing Company    Maryland   

November 26, 2012

Merger with and into The Baltimore Sun Company, LLC

   Baltimore Newspaper Networks, Inc.    Maryland The Daily Press, LLC   

November 21, 2012

Conversion to LLC

   The Daily Press, Inc.    Delaware   

November 20, 2012

Merger with and into The Daily Press, Inc.

   Virginia Community Shoppers, LLC    Delaware   

November 20, 2012

Merger with and into The Daily Press, Inc.

   Virginia Gazette Companies, LLC    Delaware The Hartford Courant Company, LLC
  

November 28, 2012

Merger with and into The Hartford Courant Company, LLC

   The Hartford Courant Company    Connecticut   

November 20, 2012

Merger with and into The Hartford Courant Company

   Courant Specialty Products, Inc.    Connecticut   

November 20, 2012

Merger with and into The Hartford Courant Company

   New Mass. Media, Inc.    Massachusetts

 

4-73



--------------------------------------------------------------------------------

Company’s Current

Legal Name

  

Date and

Nature of

Transaction

  

Other and Prior

Name(s)

  

State (or other

Jurisdiction) of

Formation

  

November 20, 2012

Merger with and into The Hartford Courant Company

   Heart & Crown Advertising, Inc.    Connecticut   

November 20, 2012

Merger with and into The Hartford Courant Company

   TMLH 2, Inc.    California   

November 20, 2012

Merger with and into The Hartford Courant Company, LLC

   ValuMail, Inc.    Connecticut The Morning Call, LLC   

November 20, 2012

Merger with and into The Morning Call, LLC

   The Morning Call, Inc.    Pennsylvania   

November 20, 2012

Merger with and into The Morning Call, Inc.

   Direct Mail Associates, Inc.    Pennsylvania Tribune Content Agency, LLC
(f/k/a TMS News and Features, LLC)   

November 21, 2012

Intercompany conveyance of assets and liabilities of the syndication and
licensing businesses from Licensing Tribune Media Services, Inc.

   TMS News and Features, LLC    Delaware Tribune Content Agency London, LLC   

April 10, 2014

Name change to Tribune Content Agency London, LLC

   Tribune Media Services London, LLC    Delaware   

November 26, 2012

Merger with and into Tribune Media Services London, LLC

   Los Angeles Times International, Ltd.    California

 

4-74



--------------------------------------------------------------------------------

Company’s Current

Legal Name

  

Date and

Nature of

Transaction

  

Other and Prior

Name(s)

  

State (or other

Jurisdiction) of

Formation

  

November 20, 2012

Merger with and into Los Angeles Times International, Ltd.

   Newscom Services, Inc.    Delaware Tribune 365, LLC   

November 21, 2012

Conversion to LLC named Tribune 365, LLC

   Tribune Media Net, Inc.    Delaware   

November 20, 2012

Merger with and into Tribune Media Net, Inc.

   InsertCo, Inc.    New York Tribune Direct Marketing, LLC   

November 21, 2012

Conversion to LLC

   Tribune Direct Marketing, Inc.    Delaware Tribune Interactive, LLC   

November 21, 2012

Merger with and into Tribune Interactive, LLC

   Tribune Interactive, Inc.    Delaware Tribune Publishing Company, LLC   

November 21, 2012

Merger with and into Tribune Publishing Company, LLC

   Eagle New Media Investments, LLC    Delaware   

November 26, 2012

Merger with and into Tribune Publishing Company

   Southern Connecticut Newspapers, Inc.    Connecticut   

November 20, 2012

Merger with and into Southern Connecticut Newspapers, Inc.

   TMLS I, Inc.    California   

November 21, 2012

Merger with and into Tribune Publishing Company, LLC

   Tribune License, Inc.    Delaware   

November 20, 2012

Merger with and into Eagle New Media Investments, LLC

   Tribune NM, Inc.    Delaware

 

4-75



--------------------------------------------------------------------------------

Company’s Current

Legal Name

  

Date and

Nature of

Transaction

  

Other and Prior

Name(s)

  

State (or other

Jurisdiction) of

Formation

  

November 20, 2012

Conversion to LLC

   Tribune Publishing Company    Delaware Tribune Washington Bureau, LLC   

November 21, 2012

Conversion to LLC

   Tribune Washington Bureau Inc.    Delaware   

December 17, 2008

Name Change to Tribune Washington Bureau Inc.

   Tribune Broadcasting News Network, Inc.    Delaware

 

4-76



--------------------------------------------------------------------------------

SCHEDULE 3.06(a) TO THE

TERM LOAN SECURITY AGREEMENT

CHIEF EXECUTIVE OFFICES

 

Entity

  

Address

Blue Lynx Media, LLC    2501 S. State Hwy 121, Convergence Office Center
Building 8 Lewisville, TX 75067 Builder Media Solutions, LLC   

435 North Michigan Avenue

Chicago, IL 60611

California Community News, LLC   

5091 4th Street

Irwindale, CA 91706

Capital-Gazette Communications, LLC   

501 N. Calvert Street

Baltimore, MD 21278

Carroll County Times, LLC   

501 N. Calvert Street

Baltimore, MD 21278

Chicago Tribune Company, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Chicagoland Publishing Company, LLC   

435 North Michigan Avenue

Chicago, IL 60611

ForSaleByOwner.com Referral Services, LLC   

435 North Michigan Avenue

Chicago, IL 60611

forsalebyowner.com, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Hoy Publications, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Internet Foreclosure Service, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Local Pro Plus Realty, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Los Angeles Times Communications LLC   

202 West First Street

Los Angeles, CA 90012

McClatchy/ Tribune Information Services, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Orlando Sentinel Communications Company, LLC   

633 North Orange Avenue

Orlando, FL 32801-1349

Sun-Sentinel Company, LLC   

500 East Broward Blvd.

Fort Lauderdale, FL 33394

TCA News Service, LLC   

435 North Michigan Avenue

Chicago, IL 60611

The Baltimore Sun Company, LLC   

501 North Calvert Street

Baltimore, MD 21278



--------------------------------------------------------------------------------

Entity

  

Address

The Daily Press, LLC   

7505 Warwick Boulevard

Newport News, VA 23607

The Hartford Courant Company, LLC   

285 Broad Street

Hartford, CT 06115

The Morning Call, LLC    101 North Sixth Street Allentown, PA 18101 Tribune 365,
LLC   

435 North Michigan Avenue

Chicago, IL 60611

Tribune Content Agency London, LLC (f/k/a Tribune Media Services London, LLC)   

435 North Michigan Avenue

Chicago, IL 60611

Tribune Content Agency, LLC (f/k/a TMS News and Features, LLC)   

435 North Michigan Avenue

Chicago, IL 60611

Tribune Direct Marketing, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Tribune Interactive, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Tribune Publishing Company, LLC   

435 North Michigan Avenue

Chicago, IL 60611

Tribune Washington Bureau, LLC   

1090 Vermont Ave. NW, 10th Floor

Washington, DC 20005

 

4-78



--------------------------------------------------------------------------------

SCHEDULE 3.07 TO THE

TERM LOAN SECURITY AGREEMENT

LETTER-OF-CREDIT RIGHTS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.08 TO THE

TERM LOAN SECURITY AGREEMENT

CHATTEL PAPER

None.

 

4-80



--------------------------------------------------------------------------------

EXHIBIT 1 TO THE

TERM LOAN SECURITY AGREEMENT

SUPPLEMENT NO. [    ], dated as of [            ] (this “Supplement”), to the
Term Loan Security Agreement, dated as of August 4, 2014 (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Security Agreement”), among TRIBUNE PUBLISHING COMPANY, a Delaware corporation
(as further defined in the Security Agreement, the “Borrower”), each of the
subsidiaries of the Borrower party thereto from time to time (each such
subsidiary, individually, a “Subsidiary Grantor” and, collectively, the
“Subsidiary Grantors”; and, together with the Borrower, collectively, the
“Grantors”), and JPMORGAN CHASE BANK, N.A., as collateral agent for the Term
Loan Secured Parties (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).

A. Capitalized terms used herein and not otherwise defined herein (including
terms used in the preamble and the recitals) shall have the meanings assigned to
such terms in the Security Agreement.

B. The rules of construction and other interpretive provisions specified in
Sections 1.02, 1.05, 1.06 and 1.07 of the Term Loan Credit Agreement shall apply
to this Supplement, including terms defined in the preamble and recitals hereto.

C. Section 7.13 of the Security Agreement provides that each Restricted
Subsidiary of the Borrower that is required to become a party to the Security
Agreement pursuant to Section 6.12 of the Term Loan Credit Agreement shall
become a Grantor, with the same force and effect as if originally named as a
Grantor therein, for all purposes of the Security Agreement upon execution and
delivery by such Subsidiary of an instrument in the form of this Supplement.
Each undersigned Subsidiary (each, a “New Grantor”) is executing this Supplement
in accordance with the requirements of the Security Agreement to become a
Subsidiary Grantor under the Security Agreement as consideration for the
Guaranteed Obligations.

Accordingly, the Collateral Agent and the New Grantors agree as follows:

SECTION 1. In accordance with Section 7.13 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct as of such earlier date). In furtherance of the

 

4-1



--------------------------------------------------------------------------------

foregoing, each New Grantor, as security for the payment and performance in full
of the Guaranteed Obligations, does hereby pledge and grant to the Collateral
Agent, for the benefit of the Term Loan Secured Parties, a security interest in
all of the Collateral of such New Grantor, in each case whether now or hereafter
existing or in which now has or hereafter acquires an interest. Each reference
to a “Grantor” in the Security Agreement shall be deemed to include each New
Grantor. The Security Agreement is hereby incorporated herein by reference.
Notwithstanding anything to the contrary contained in this Agreement or any
provision of the Term Loan Credit Agreement or any other Loan Document, the
Guaranteed Obligations of any Grantor shall not extend to or include any
Excluded Swap Obligation (as defined in the Guaranty).

SECTION 2. Each New Grantor represents and warrants to the Collateral Agent and
the other Term Loan Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws affecting creditors’ rights generally and subject to
general principles of equity (whether considered in a proceeding in equity or
law).

SECTION 3. This Supplement may be executed in one or more counterparts (and by
different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Supplement shall be effective
as delivery of an original executed counterpart of this Supplement. The
Collateral Agent may also require that any such documents and signatures
delivered by telecopier or other electronic transmission be confirmed by a
manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

SECTION 4. Such New Grantor hereby represents and warrants that (a) set forth on
Schedule A attached hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization and chief executive officer of
such New Grantor and (iii) the identity or type of organization or corporate
structure of such New Grantor and (b) as of the date hereof (i) Schedule B
hereto sets forth all of the Registered Intellectual Property owned by such New
Grantor in its name, and indicates for each such item, as applicable, the title,
application and/or registration number, date of filing and/or issuance, and the
identity of the current applicant or registered owner, and (ii) Schedule C
hereto sets forth all Exclusive IP Agreements that such New Grantor is a party
to, and indicates for each such IP Agreement, the title of such IP Agreement,
the date of such IP Agreement, the parties to such IP Agreement, and the title,
registration number, date of filing and the identity of the registered owner of
each registered United States Copyright exclusively licensed to any Grantor
pursuant to such IP Agreement.

 

4-2



--------------------------------------------------------------------------------

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 7.02 of the Security Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 10.02 of the Term Loan
Credit Agreement.

SECTION 9. Each New Grantor agrees to reimburse the Collateral Agent for its
reasonable and documented or invoiced out-of-pocket expenses in connection with
this Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent to the extent required to be
reimbursed pursuant to Section 10.04 of the Term Loan Credit Agreement.

 

4-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NEW GRANTOR(S)] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Collateral Agent, By:  

 

  Name:   Title:

 

4-4



--------------------------------------------------------------------------------

SCHEDULE A

TO SUPPLEMENT NO.      TO THE

TERM LOAN SECURITY AGREEMENT

CORPORATE INFORMATION

 

Legal Name

  

Jurisdiction of

Incorporation or

Organization

  

Type of Organization

or Corporate Structure

           

 

4-5



--------------------------------------------------------------------------------

SCHEDULE B

TO SUPPLEMENT NO.      TO THE

TERM LOAN SECURITY AGREEMENT

REGISTERED INTELLECTUAL PROPERTY

 

A. COPYRIGHTS

 

Title

  

Current Owner

  

Registration Date

  

Copyright

Registration No.

                 

 

B. PATENTS AND PATENT APPLICATIONS

 

Title

  

Current Owner

  

Application No.

  

Filing Date

  

Patent No.

  

Issue Date

                             

 

C. TRADEMARKS AND TRADEMARK APPLICATIONS

 

Mark

  

Current Owner

  

Application No.

  

Application Date

  

Registration Number

  

Registration

Date

                             

 

4-6



--------------------------------------------------------------------------------

SCHEDULE C

TO SUPPLEMENT NO.      TO THE

TERM LOAN SECURITY AGREEMENT

Exclusive IP Agreements

[Name, Parties and Date of Agreement]

Registered Copyrights exclusively licensed pursuant to such agreement:

 

Title

  

Registered Owner

  

Reg. No.

  

Reg. Date

                 

 

4-7



--------------------------------------------------------------------------------

EXHIBIT 2-A TO THE

TERM LOAN SECURITY AGREEMENT

GRANT OF SECURITY INTEREST IN COPYRIGHTS

GRANT OF SECURITY INTEREST IN COPYRIGHTS (the “Agreement”), dated as of
                    , made by [Grantor], a [—] corporation (the “Grantor”), in
favor of JPMORGAN CHASE BANK, N.A., as Collateral Agent (the “Agent”) for the
Lenders that are parties to the Term Loan Credit Agreement, dated as of [—],
among Tribune Publishing Company (the “Borrower”), the Lenders and the Agent (as
amended, supplemented, waived or otherwise modified from time to time, the “Term
Loan Credit Agreement”).

WHEREAS, pursuant to the Term Loan Credit Agreement, the Lenders have severally
agreed, among other things, to make a single loan to the Borrower subject to the
terms and conditions set forth therein; and

WHEREAS, in connection with the Term Loan Credit Agreement, the Grantor, the
Borrower and the other parties thereto have executed and delivered a Security
Agreement, dated as of August 4, 2014, in favor of the Agent (together with all
amendments, supplements, waivers and other modifications, if any, from time to
time thereafter made thereto, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the ratable benefit of the Term Loan Secured Parties, a security interest in
all of its Intellectual Property, including the Copyrights; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Term Loan Credit
Agreement and the Security Agreement.

 

4-1



--------------------------------------------------------------------------------

2. Grant of Security Interest. The Grantor hereby grants to the Agent, for the
benefit of the Term Loan Secured Parties, a security interest in and continuing
lien on all of such Grantor’s right, title and interest in (subject only to
Liens permitted under the Term Loan Credit Agreement) and to:

2.01 all Copyrights now owned or anytime hereafter acquired by such Grantor or
in which such Grantor now has or at any time in the future may acquire any
right, title and interest, including without limitation those Copyrights set
forth on Schedule I hereto;

2.02 all Exclusive IP Agreements that such Grantor is now or anytime hereafter
becomes a party to, including all right, title and interest that such Grantor
may have in any Copyrights licensed to such Grantor pursuant thereto, including
without limitation those Exclusive IP Agreements and those Copyrights set forth
on Schedule II hereto; and

2.03 to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to the foregoing as collateral security for the prompt and
complete payment and performance when due (whether as stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations; provided, however,
that no security interest is granted in any Excluded Property.

3. Purpose. This Agreement has been executed and delivered by the Grantor for
the purpose of recording the grant of security interest with the United States
Copyright Office. This Agreement is expressly subject to the terms and
conditions of the Security Agreement. The Security Agreement (and all rights and
remedies of the Lenders thereunder) shall remain in full force and effect in
accordance with its terms.

4. Acknowledgment. The Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Lenders with respect to the security interest in
the Copyrights are more fully set forth in the Term Loan Credit Agreement and
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.

5. Counterparts. This Agreement may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an

 

4-2



--------------------------------------------------------------------------------

original executed counterpart of this Agreement. The Agent may also require that
any such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.

*    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

4-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Agent have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

 

[GRANTOR] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Agent By:  

 

  Name:   Title:

 

4-4



--------------------------------------------------------------------------------

SCHEDULE I

Copyright Registrations

 

Title

  

Reg. No.

  

Reg. Date

           

 

4-1



--------------------------------------------------------------------------------

SCHEDULE II

Exclusive IP Agreements

[Name, Parties and Date of Agreement]

Registered Copyrights exclusively licensed pursuant to such agreement:

 

Title

  

Registered Owner

  

Reg. No.

  

Reg. Date

                 

[duplicate as necessary for additional agreements]

 

4-2



--------------------------------------------------------------------------------

EXHIBIT 2-B TO THE

TERM LOAN SECURITY AGREEMENT

NOTICE AND CONFIRMATION OF GRANT OF

SECURITY INTEREST IN PATENTS

NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN PATENTS (the
“Agreement”), dated as of                     , 2013, made by [Grantor], a [—]
corporation (the “Grantor in favor of JPMORGAN CHASE BANK, N.A., as Collateral
Agent (the “Agent”) for the Lenders that are parties to the Term Loan Credit
Agreement, dated as of August 4, 2014, among Tribune Publishing Company (the
“Borrower”), the Lenders and the Agent (as amended, supplemented, waived or
otherwise modified from time to time, the “Term Loan Credit Agreement”).

WHEREAS, pursuant to the Term Loan Credit Agreement, the Lenders have severally
agreed, among other things, to make a single loan to the Borrower subject to the
terms and conditions set forth therein; and

WHEREAS, in connection with the Term Loan Credit Agreement, the Grantor, the
Borrower and the other parties thereto have executed and delivered a Security
Agreement, dated as of JPMORGAN CHASE BANK, N.A., in favor of the Agent
(together with all amendments, supplements, waivers and other modifications, if
any, from time to time thereafter made thereto, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the ratable benefit of the Term Loan Secured Parties, a security interest in
all of its Intellectual Property, including the Patents; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Term Loan Credit
Agreement and the Security Agreement.

2. Confirmation of Grant of Security Interest. The Grantor hereby confirms that
it granted to the Agent, for the benefit of the Term Loan Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in (subject only to Liens permitted under the Term Loan Credit
Agreement) and to all Patents now

 

4-1



--------------------------------------------------------------------------------

owned or anytime hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title and interest,
including without limitation those Patents set forth on Schedule I hereto, and,
to the extent not otherwise included, all Proceeds and products of any and all
of the foregoing and all collateral security and guarantees given by any Person
with respect to the foregoing as collateral security for the prompt and complete
payment and performance when due (whether as stated maturity, by acceleration or
otherwise) of the Guaranteed Obligations; provided, however, that no security
interest is granted in any Excluded Property.

3. Purpose. This Agreement has been executed and delivered by the Grantor for
the purpose of recording the grant of security interest with the United States
Patent and Trademark Office. This Agreement is expressly subject to the terms
and conditions of the Security Agreement. The Security Agreement (and all rights
and remedies of the Lenders thereunder) shall remain in full force and effect in
accordance with its terms.

4. Acknowledgment. The Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Lenders with respect to the security interest in
the Patents are more fully set forth in the Term Loan Credit Agreement and the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein.

5. Counterparts. This Agreement may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The Agent may
also require that any such documents and signatures delivered by telecopier or
other electronic transmission be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier or
other electronic transmission.

*    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Agent have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

 

[GRANTOR] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Agent By:  

 

  Name:   Title:

 

4-3



--------------------------------------------------------------------------------

SCHEDULE I

Patents

 

TITLE

  

App. No.

  

Filing Date

  

Patent No.

  

Issue Date

                       

Patent Applications

 

TITLE

  

App. No.

  

Filing Date

           

 

4-1



--------------------------------------------------------------------------------

EXHIBIT 2-C TO THE

TERM LOAN SECURITY AGREEMENT

NOTICE AND CONFIRMATION OF GRANT OF

SECURITY INTEREST IN TRADEMARKS

NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN TRADEMARKS (the
“Agreement”), dated as of                     , 2013, made by [Grantor], a [—]
corporation (the “Grantor”), in favor of JPMORGAN CHASE BANK, N.A., as
Collateral Agent (the “Agent”) for the Lenders that are parties to the Term Loan
Credit Agreement, dated as of [—], among Tribune Publishing Company (the
“Borrower”), the Lenders and the Agent (as amended, supplemented, waived or
otherwise modified from time to time, the “Term Loan Credit Agreement”).

WHEREAS, pursuant to the Term Loan Credit Agreement, the Lenders have severally
agreed, among other things, to make a single loan to the Borrower subject to the
terms and conditions set forth therein; and

WHEREAS, in connection with the Term Loan Credit Agreement, the Grantor, the
Borrower and the other parties thereto have executed and delivered a Security
Agreement, dated as of JPMORGAN CHASE BANK, N.A., in favor of the Agent
(together with all amendments, supplements, waivers and other modifications, if
any, from time to time thereafter made thereto, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the ratable benefit of the Term Loan Secured Parties, a security interest in
all of its Intellectual Property, including the Trademarks; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Term Loan Credit
Agreement and the Security Agreement.

2. Confirmation of Grant of Security Interest. The Grantor hereby confirms that
it granted to the Agent, for the benefit of the Term Loan Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in (subject only to Liens permitted under the Term Loan Credit
Agreement) and to all Trademarks



--------------------------------------------------------------------------------

now owned or anytime hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title and interest,
including without limitation those Trademarks set forth on Schedule I hereto
and, to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to the foregoing as collateral security for the prompt and
complete payment and performance when due (whether as stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations; provided, however,
that no security interest is granted in any Excluded Property.

3. Purpose. This Agreement has been executed and delivered by the Grantor for
the purpose of recording the grant of security interest with the United States
Patent and Trademark Office. This Agreement is expressly subject to the terms
and conditions of the Security Agreement. The Security Agreement (and all rights
and remedies of the Lenders thereunder) shall remain in full force and effect in
accordance with its terms.

4. Acknowledgment. The Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Lenders with respect to the security interest in
the Trademarks are more fully set forth in the Term Loan Credit Agreement and
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.

5. Counterparts. This Agreement may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The Collateral
Agent may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

*    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Agent have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

 

[GRANTOR] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Agent By:  

 

  Name:   Title:

 

4-3



--------------------------------------------------------------------------------

SCHEDULE I

Trademark Registrations

 

TRADEMARK

  

App. No.

  

Filing Date

  

Reg. No.

  

Reg. Date

                       

Trademark Applications

 

TRADEMARK

  

App. No.

  

Filing Date

           